PCIJ_A_07_GermanInterestsUpperSilesia_DEU_POL_1926-05-25_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1926. DIXIÈME SESSION (EXTRAORDINAIRE)
2 25 mai.
Bee VII. Présents :

MM. Huser, Président,
LopER, ancien Président,
Lord FINLAY,
MM. NYHoOLM,
ALTAMIRA, Juges,
ANZILOTTI,

MM. VovANOVITCH,

BEICHMANN, Juges suppléants,
NEGULESCO, (
Comte .ROSTWOROWSKI,

10 .
M. RABEL, Juges nationaux

 

ARRÊT N° 7.

AFFAIRE RELATIVE A
CERTAINS INTÉRÊTS ALLEMANDS
EN HAUTE-SILÉSIE POLONAISE

(FOND)

Entre le Gouvernement d'Allemagne, représenté par M. le
Dt Erich Kaufmann, professeur à Bonn,

Demandeur,

et le Gouvernement de la République polonaise, représenté par
M. Mrozowski, président de la Cour suprême de Varsovie, et
M. Sobolewski, délégué-adjoint à la Commission des Réparations,

Défendeur.
5 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE
La Cour,

composée ainsi qu'il est dit ci-dessus,

aprés avoir entendu les Parties en leurs observations et conclu-
sions, ,

a rendu l’arrêt suivant :

Par Requêtes introductives déposées au Greffe de la Cour les
15 mai et 25 août 1925, en conformité de l’article 40 du Statut et de
l’article 35 du Règlement, le Gouvernement du Reich allemand a
introduit, devant la Cour permanente de Justice internationale, des
instances relatives à certains intérêts allemands en Haute-Silésie
polonaise. Ces intérêts avaient trait, d’une part, à l’application
des articles 2 et 5 de la loi polonaise du 14 juillet 1920, à la radia-
tion aux registres fonciers, comme propriétaire de certains biens-
fonds à Chorzéw, de la Société Oberschlesische Stickstoffwerke
(dénommée ci-après la «Oberschlesische»), et à l'inscription à
sa place du Trésor polonais ; à la reprise, par un délégué du Gouver-
nement polonais, de la gestion de l'exploitation de l’usine d’azote
sise à Chorzéw ; ainsi qu’à la prise de possession par lui des biens
meubles et des brevets, licences, etc., de la Société Bayerische Stick-
stoffwerke (dénommée ci-après la « Bayerische»), laquelle avait
antérieurement assuré l'exploitation de l’usine. Ils avaient trait,
d'autre part, à la notification donnée par le Gouvernement de
la République polonaise aux propriétaires de certains grands fonds
ruraux de son intention d’exproprier ces grands fonds. La Requête
du 15 mai se référait à dix grands fonds, auxquels la Requête du
25 août en ajoutait deux autres.

Au reçu de la notification de la première Requête, le Gouver-
nement de la République polonaise souleva certaines exceptions
préliminaires d’ordre formel, notamment l'exception d’incompé-
tence.

La Cour statua sur les exceptions préliminaires de la Pologne dans
son Arrêt du 25 août 1925, dont le dispositif est conçu dans les
termes suivants :

« La Cour, jugeant contradictoirement,

«I. — 1) Dans l'affaire I visée par l'exception soulevée par
le Gouvernement de la République polonaise :
6 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

rejette cette exception ;
déclare la Requéte recevable ;
la retient pour statuer au fond.

«2) Dans les affaires II visées par l’exception soulevée par
le Gouvernement de la République polonaise :

rejette cette exception ;
déclare la Requéte recevable ;
la retient pour statuer au fond.

«II. — Charge le Président de fixer, aux termes de J’arti-
cle 33 du Règlement, les délais pour le dépôt des documents
ultérieurs de la procédure écrite. »

Dans la Requête supplémentaire déposée le même jour au nom
du Gouvernement allemand, celui-ci demandait entre autres qu’il
plaise à la Cour joindre ladite Requête à la Requête introduite le
15 mai 1925. Par décision en date du 5 février 1926 (annexe J), la
Cour donna suite à cette demande en joignant, aux fins de la pro-
cédure quant au fond, les cas visés dans la Requête du 25 août
1925 à ceux — également relatifs à la notification par le Gouverne-
ment polonais de son intention d’exproprier certains grands fonds
ruraux — que mentionnait la Requête du 15 mai 1925.

Les conclusions que formulaient les deux Requêtes dont la
jonction avait été ainsi prononcée, étaient les suivantes :

« Plaise à la Cour :
Dire et juger. ...:

I. 1° a) Que l’article 2 de la loi polonaise du 14 juillet 1920
constitue une mesure de liquidation en ce qui concerne
les biens, droits et intérêts acquis après le 11 novembre
1918, et que l’article 5 de ladite loi constitue une liquida-
tion des droits contractuels des personnes intéressées ;

b) dans le cas de l’affirmation du point a), qu’en procédant
à ces liquidations, le Gouvernement polonais ne s’est

_. pas conformé aux dispositions des articles 92 et 297 du
Traité de Versailles ;
IT.

ARRÊT N° 7. — HAUTE-SILESIE POLONAISE

2° a) Que l'attitude du Gouvernement polonais vis-à-vis des

Sociétés anonymes Oberschlesische Stickstoffwerke et
Bayerische Stickstoffwerke n'était pas conforme aux
dispositions des articles 6 et suivants de la Convention de
Genéve ;

b) dans le cas de l’affirmation du point a), quelle attitude

du Gouvernement polonais vis-à-vis des Sociétés en ques-
tion aurait été conforme auxdites dispositions ;

Que la liquidation des propriétés rurales appartenant au
comte. Nikolaus Ballestrem; à la Société anonyme
Georg Giesche’s Erben ; à Christian Kraft, Fürst zu Ho-
henlohe-Oehringen; à la Société anonyme Vereinigte
Kônigs- und Laurahütte; à la baronne Maria-Anna
von Goldschmidt-Rothschild, née von Friedländer-Fuld ;
à Karl Maximilian, Fürst von Lichnowsky; à la Ville
de Ratibor : à Madame Gabriele von Ruffer, née Gräfin
Henckel von Donnersmarck ; à la Société anonyme
Godulla, et à Madame Hedwig Voigt, ne serait pas
conforme aux dispositions des articles 6 et suivants de
la Convention de Genève. »

« Que la liquidation des propriétés rurales appartenant
au Herzog von Ratibor et au Graf Saurma-Jeltsch ne
serait pas conforme aux articles 6 et suivants de la Con-
vention de Genève. » |

Ces conclusions ont, au cours de la procédure, soit écrite, soit

orale, subi des modifications dont il sera rendu compte ci-après. :

Conformément à l’Arrêt du 25 août 1925, n° II, le Président

fixa comme suit les délais pour le dépôt des documents de la procé-
dure écrite au sujet des affaires dont il s’agit :

Pour le Mémoire, par la Partie demanderesse : le mercredi

16 septembre 1925 ;

Pour le Contre-Mémoire, par la Partie défenderesse : le mercredi

28 octobre 1925 ;

Pour la Réplique, par la Partie demanderesse: le mercredi

25 novembre 1925 ;
8 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Pour la Duplique, par la Partie défenderesse : le mercredi 23 dé-
cembre 1925.

Le Mémoire du Gouvernement allemand fut présenté au jour
fixé. Le Gouvernement polonais ayant, avant l'expiration du délai
prévu pour le dépôt de son Contre-Mémoire, demandé une prolon-
gation de ce délai, le Président, faisant droit à la demande ainsi
formulée, décida, en vertu des pouvoirs que lui confère l’article 33
du Règlement, de reporter d’un mois le terme pour la présentation
du document ultérieur ; les délais venaient ainsi à expirer :

Pour le dépôt des Contre-Mémoires, par la défenderesse : le samedi
28 novembre 1925 ;

Pour le dépôt des Répliques, par la demanderesse : le samedi
26 décembre 1925 ;

Pour le dépôt des Dupliques, par la défenderesse : le samedi
23 janvier 1926.

Les pièces de la procédure écrite furent dûment déposées au
Greffe dans les délais définitivement fixés et firent l’objet des
communications prévues à l’article 43 du Statut.

Par décision prise en vertu de l’article 23 du Statut et confor-
mément à ce qui avait été entendu au cours de la procédure relative
aux exceptions préliminaires soulevées par la Pologne, ainsi qu’à une
Résolution prise par la Cour lors de sa neuvième session, le Président
convoqua la Cour en session extraordinaire pour le 2 février 1926 ;
les Parties en furent dûment informées.

Au cours d’audiences tenues du 5 au 1i février et du 16 au 26
février, la Cour a entendu, en leurs plaidoiries, répliques et dupli-
ques, les agents des Parties, indiqués ci-dessus.

+
* =

Les modifications apportées aux conclusions primitives de la
Partie demanderesse peuvent être résumées de la manière suivante :

-I. A la conclusion n° I de la Requête du 15 mai 1925; le Mémoire
a substitué une conclusion ainsi libellée :

« Plaise à la Cour,

« Dire et juger

«que l'application tant de l’article 2 que de l’article 5 de la loi du
14 juillet 1920 en Haute-Silésie polonaise, ordonnée par la loi du
9 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

16 juin 1922, constitue une mesure de liquidation au sens des arti-
cles 6 et suivants de la Convention de Genève en ce sens que, pour
autant que les articles susdits de la Convention de Genève autorisent
une liquidation, cette application doit entraîner les conséquences:
y rattachées par ladite Convention, notamment le jeu des articles 92
et 297 du Traité de Versailles prescrit par ladite Convention, et
que, pour autant que les articles susdits n’autorisent pas une liqui-
dation, cette application est illicite. »

La Partie défenderesse n’a pas soulevé d’objection contre cette
substitution, qu’elle a, au contraire, dans son -Contre-Mémoire,
acceptée comme «ne constituant aucun changement de la portée et.
du but essentiel de la conclusion » primitive.

II. En ce qui concerne la conclusion n° 3 de la Requête du
15 mai 1925, la Partie demanderesse y a donné, dans sa Réplique,
« à titre subsidiaire », la forme suivante :

« Plaise à la Cour,
« Dire et juger

« que les notifications de l'intention de liquider les propriétés
rurales appartenant à .... ne sont pas conformes aux dispositions
des articles 6 et suivants de la Convention de Genève. »

La Partie défenderesse a soutenu, dans sa Duplique, que la nou-
velle formule annulait la demande primitive et la remplacait par
une autre qui en différait essentiellement, tant par son contenu que
par son fondement en droit. Comme, à son avis, une telle modifi-
cation de la Requête était inadmissible dans ce stade de la procé-
dure, elle a demandé à la Cour de dire et juger que la conclusion
n° 3 de la Requête avait été retirée par le Gouvernement allemand.
Dans sa plaidoirie du 5 février 1926, l’agent de ce Gouvernement
a fait valoir que, vu la connexité qui existait entre l’expropriation |
et la notification de l'intention d’exproprier, la rédaction de la
conclusion n° 3 de la Requête et la rédaction subsidiaire expri-
maient la même idée et qu’il ne s'agissait, dans la rédaction subsi-
diaire, que d’une légère modification d'ordre purement rédactionnel.
10 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Il a ajouté que, du reste, la nouvelle rédaction n’avait été présentée
expressément qu'à titre subsidiaire et que si, de l’avis de la Cour, la
conclusion subsidiaire constituait une modification essentielle de la
Requête, ce qui, d’après lui, ne serait pas exact, la première rédac-
tion n’avait nullement été remplacée ou retirée.

L'agent du Gouvernement polonais, dans sa réponse du 8 février
1926, après avoir reconnu que la Cour, contrairement à la thèse
avancée par son Gouvernement lors de l’exception préliminaire
d’incompétence, avait reconnu aux notifications un caractère défini-
tif, a déclaré que, pour simplifier le débat, il écartait toutes ces
questions d’ordre formel, retirait la conclusion de la Duplique et
était d’accord pour reconnaître que les débats porteraient sur la
conclusion dite subsidiaire, c’est-à-dire celle qui était formulée dans
la Réplique.

III. Le Gouvernement allemand a, au cours des débats, retiré sa
requête en ce qui concerne certaines propriétés visées par sa con-
clusion n°3:

1) Pour le domaine de M'™® Hedwig Voigt, la requête a été
retirée au moyen d’une déclaration faite par l’agent du Gouverne-
ment allemand à l’audience du 18 juillet 1925, déclaration provo-
quée par l'information fournie par l'agent du Gouvernement
polonais et selon laquelle la notification relative audit domaine
avait été retirée ; il lui fut dûment donné acte de cette déclaration
au nom de la Cour.

2) La requête concernant le domaine de M™° Gabriele von
Ruffer a été retirée au moyen d’une déclaration analogue faite à
Vaudience du 5 février 1926; l’agent du Gouvernement allemand
attacha à ce retrait, par une nouvelle déclaration, faite à l'audience
du 8 février 1926, certaines réserves dont il lui fut donné acte, mais
qui, par ailleurs, n’affectent pas l’instance actuellement devant la
Cour.

3) La requête concernant les domaines de la Société Georg Giesche’s
Erben a été en partie retirée au moyen d’une déclaration de l’agent
du Gouvernement allemand, faite à l’audience du 8 février 1926,
savoir pour ce qui est du domaine de Mala Dabrowka et des fonds
situés dans la commune de Katowice. Acte lui fut donné de cette
déclaration. Lorsque, plus tard, les agents du Gouvernement polonais
firent savoir que les faits qui avaient motivé ladite déclaration —
II ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

c’est-à-dire le retrait, par l'autorité compétente en matière de liqui-
dation, de la notification de l'intention d’exproprier —- avaient, en
réalité, trait exclusivement au domaine de Mata Dabrowka et non
pas aux fonds situés à Katowice, l'agent du Gouvernement alle-
mand se borna à prendre acte de cette constatation. La Cour,
considérant comme peu claire la situation résultant de ces diverses
déclarations et constatations, décida de demander aux Parties les
éclaircissements nécessaires. L’agent du Gouvernement allemand,
dans sa réponse, a prié la Cour « de n’envisager comme retirée que la
requête en ce qui concerne le domaine de Mala Dabrowka » et de
statuer sur les terrains à Katowice. La réponse du Gouvernement
polonais à la demande d’éclaircissements correspondante permet
d'établir, d'autre part, que, par lettre en date du 22 mars 1926,
l'Office central de liquidation à Varsovie a fait savoir à la Société
Giesche que la notification de l’intention d’exproprier les fonds
appartenant à cette Société ne concernait pas les terrains sis dans.
la ville de Katowice. D’ailieurs, le Gouvernement polonais, tant
dans ses pièces de procédure que dans les déclarations orales faites
en son nom devant la Cour, a manifesté son intention de ne pas
exproprier les terrains dont il s’agit.

La Cour constate que la requête demeure retirée seulement
pour ce qui est du domaine de Mala Dabrowka.

En ce qui concerne les. biens de la baronne von Goldschmidt-
Rothschild, l’agent du Gouvernement polonais a déclaré à l’au-
dience du 8 février 1926 qu'ils ne seront pas liquidés, et il a produit
le numéro du Monitor Polski du 11 janvier 1926 contenant une rec-
tification de la décision de notification visant les biens de la baronne
von Goldschmidt-Rothschild. A l'audience du 1o février 1926,
l'agent du Gouvernement allemand, tout en prenant acte de ces
faits, s'est déclaré prêt à retirer la requête après que le Gouverne-
ment polonais aurait communiqué officiellement à la baronne von
Goldschmidt-Rothschild que ses terrains étaient libérés de toute
expropriation. Le Gouvernement polonais s’est refusé à faire droit
à cette demande.

Pour ce qui est des terrains situés à Katowice et attribués à
la Société Vereinigte Kônigs- und Laurahiitte, l'agent du Gouverne-
ment allemand s’est borné à prendre acte d’une déclaration des
agents du Gouvernement polonais suivant laquelle la notification
de l'intention d’exproprier ces biens aurait été retirée.
12 ARRET Ne 7. — HAUTE-SILÉSIE POLONAISE

Vu ce qui précède, la Cour se trouve, en définitive, en présence
de conclusions du demandeur pouvant être ainsi libellées :

« Dire et juger :

1° - Que l’application tant de l’article 2 que de l’article 5 de la
loi du 14 juillet r920 en Haute-Silésie polonaise, ordonnée par la
loi du 16 juin 1922, constitue une mesure de liquidation au sens
des articles 6 et suivants de la Convention de Genève, en ce sens que,
pour autant que les articles susdits de la Convention de Genève
autorisent une liquidation, cette application doit entraîner les.
conséquences y rattachées par ladite Convention, notamment le jeu
des articles 92 et 297 du Traité de Versailles prescrit par ladite
Convention, et que, pour autant que les articles susdits n’auto-
risent pas une liquidation, cette application est illicite.

2° - a) Que l'attitude du Gouvernement polonais vis-à-vis des
Sociétés anonymes Oberschlesische Stickstoffwerke et
Bayerische Stickstoffwerke n’était pas conforme aux dis-
positions des articles 6 et suivants de la Convention de
Genève ;
b) Dans le cas de l'affirmation du point a), quelle attitude
du Gouvernement polonais vis-à-vis des Sociétés en ques-
tion aurait été conforme auxdites dispositions.

3° - Que les notifications de l'intention de liquider les propriétés
rurales appartenant au comte Nikolaus Ballestrem ; à la S. A.
Georg Giesche’s Erben, sauf le domaine de Mala Dabrowka ; à
Christian Kraft, Fürst zu Hohenlohe-Oehringen; à la S. A.
Vereinigte Kônigs- und Laurahiitte; à la baronne Maria-Anna
von Goldschmidt-Rothschild ; à Karl Maximilian, Fürst von
Lichnowsky ; à la Ville de Ratibor ; à la S. A. Godulla ; au Herzog
von Ratibor et au Graf Saurma- Jeltsch, ne sont pas conformes aux
dispositions des articles 6 et suivants de la Convention de Genève.»

Aux conclusions du demandeur ainsi modifiées s'opposent les
. conclusions suivantes du défendeur :
13 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE
« Plaise à la Cour:

1°.- Débouter le requérant de sa demande dans la conclusion
n° x de la Requête, telle qu'elle est rédigée dans son
Mémoire ;

2° - dire et juger qu’il n’y a pas lieu de décider sur la conformité
ou la non-conformité aux dispositions des articles 6 et sui-
vants de la Convention de Genève, de l'attitude du Gouver-
nement ‘polonais vis-à-vis des Sociétés anonymes Oberschle-
sische Stickstoffwerke et Bayerische Stickstoffwerke, vu
qu'aucune mesure de liquidation n’a été prise par ce Gouver-
nement ;

3° - débouter le requérant de sa demande exposée à la conclu-
sion n° 3 de la Requête, ainsi que de la conclusion de la
seconde Requête. »

Le représentant, devant la Cour, de la Partie défenderesse, en
dehors des déclarations mentionnées ci-dessus, relatives à l'intention
de son Gouvernement de ne pas exproprier des parties déterminées
de biens-fonds ayant fait l’objet d’une notification, a fait d’autres
déclarations analogues, dont il sera question plus loin ; la Cour ne
saurait mettre en doute le caractère obligatoire de toutes ces décla-
‘rations.

# * ®

A l'appui de leurs conclusions respectives, les Parties ont soumis
à la Cour de nombreux documents, soit comme annexes aux pièces
de la procédure écrite, soit au cours des débats oraux, soit, enfin, ala
suite de demandes formulées ou de questions posées par la Cour
{annexe II).

La Cour se trouve, de plus, en présence des renseignements com-
plémentaires qu’en vertu d’une ordonnance rendue par elle le
22 mars 1926 (annexe IT) les Parties lui ont fournis aux audiences
des 13, 14, 15 et 16 avril 1926, en produisant devant elle des
témoins-experts, pour les causes Ballestrem et Giesche (domaine
de Mokre).
14 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

POINT DE FAIT.

Affaire dite de l'usine de Chorzdw.

Le développement de cette affaire jusqu’au moment où elle fut
soumise à la Cour a été brièvement exposé dans l’Arrêt n° 6. La
Cour y renvoie.

Affaires dites des grands fonds ruraux.

_ Le développement de ces affaires a été également retracé dans
l’Arrêt n° 6 auquel la Cour renvoie de nouveau.

Les faits pertinents afférents aux causes individuelles seront,
afin d'éviter des répétitions, plus utilement exposés lors de la dis-
cussion juridique de ces faits.

POINT DE DROIT.

Affaire dite de l'usine de Chorzdw.

I.

Avant d’aborder l’examen des questions qui lui sont soumises à
cet égard, la Cour croit devoir rappeler ce qui suit :

La Requéte expose en deux chapitres les faits et allégations sur
lesquels la Partie demanderesse fonde ses conclusions, le chapitre
premier se référant aux conclusions I et 2, tandis que le second
chapitre a trait à la conclusion n° 3.

Lors de l’examen de l'exception préliminaire d’incompétence
soulevée par le Gouvernement polonais, la Cour a constaté que les
conclusions de l’exception polonaise avaient adopté la division en
deux chapitres de la Requéte et que la premiére conclusion for-
mulée au regard de «l'affaire I», dite affaire de l’usine de Chorzéw,
mettait en question la compétence de la Cour pour connaitre aussi
bien de la conclusion n° r que de la conclusion n° 2 de la Requête.
A la suite de cette constatation, la Cour a examiné séparément les
15 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

conclusions polonaises relatives à «l'affaire I», ayant trait à l'usine
de Chorzéw, et celles qui concernaient les grands fonds ruraux.
Cela était d’autant plus naturel que la Cour avait cru alors
devoir formuler certaines réserves quant à la mesure dans laquelle
elle pourrait s'occuper des questions visées par la conclusion
allemande n° 1.

C’est ainsi que la présente procédure a été désignée comme ayant
trait à deux affaires, dont la première est relative à l’usine de
Chorz6w. En réalité, cependant, seule la conclusion n° 2 de la
Requête concerne cette affaire, tandis que la conclusion n° 1 vise
en général certains rapports entre la loi polonaise du 14 juillet 1920
et la Convention de Genève.

Les réserves que la Cour avait formulées dans son Arrêt n° 6 à
l'égard de la conclusion n° r de la Requête avaient trait à cette
conclusion en tant que conclusion principale et indépendante de la
conclusion n° 2; elles se référaient au fait que ladite conclusion
« telle qu’elle était rédigée », semblait s’occuper exclusivement de la
loi polonaise du 14 juillet 1920 et des rapports entre cette loi et les
articles 92 et 297 du Traité de Versailles et que, dans ces termes, elle
ne saurait être regardée comme visant une divergence d'opinions
résultant de l'interprétation et de l’application des articles 6 à 22
de la Convention de Genève.

La nouvelle rédaction de la conclusion n° 1 — acceptée par la
Partie défenderesse — vise par contre directement les rapports
entre les articles 2 et 5 de la loi polonaise du 14 juillet 1920 et les
articles 6 à 22 de la Convention de Genève. Il n’est guère douteux
que par cette modification le Gouvernement allemand a voulu
maintenir à la conclusion n° x le caractère d’une conclusion princi-
pale et indépendante, bien qu’elle puisse avoir en même temps la
fonction d’une question préalable à la conclusion n° z. C'est ainsi
que l’agent de la Partie demanderesse a expliqué à plusieurs reprises
les rapports entre les deux conclusions, en insistant surtout sur leur
indépendance. Cette indépendance semble devoir être comprise
dans le sens suivant : la conclusion n° x peut être considérée comme
préliminaire à la conclusion n° 2 pour autant qu'en reprenant l’usine
de Chorzéw, le Gouvernement polonais a invoqué la loi du
14 juillet 1920 ; néanmoins, l'application de ladite loi en Haute-Silésie
était comme telle non conforme aux dispositions des articles 6 à 22
de la Convention de Genève (conclusion n° 1), et l’attitude du
Gouvernement polonais à l'égard des Sociétés Oberschlesische
16 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Stickstoffwerke et Bayerische Stickstoffwerke était comme telle
non conforme auxdits articles (conclusion n° 2).

La Partie défenderesse, à son tour, semble regarder la conclusion
n° X¥ comme une conclusion principale et indépendante, car elle
conteste le pouvoir pour la Cour de s’en occuper, tout en admettant
que la question qui y est visée pourrait être prise en considération
en tant que question préalable à la conclusion n° 2.

Pour ces raisons, la Cour s’occupera séparément des conclusions
Tet 2.

L’Arrét n° 6 ayant expressément dit que «le fait pour la Cour
d’affirmer sa compétence pour connaître de l’affaire I mentionnée
dans la première conclusion de l’exception polonaise, ne saurait en
rien préjuger de la mesure dans laquelle elle estimera éventuelle-
ment devoir s’occuper, lors des débats sur le fond, des questions
visées par la conclusion n° 1 de la Requête allemande», il y a lieu
maintenant d'examiner les motifs pour lesquéls la Partie défende-
resse conteste le pouvoir pour la Cour de statuer sur ladite conclu-
sion.

Ces motifs semblent être les suivants : 1) la conclusion n° x ne
saurait étre regardée comme visant une divergence d’opinions
résultant de l’interprétation et de l’application des articles 6 à 22
de la Convention de Genève ; 2) le paragraphe z de l’article 2 de
ladite Convention s’opposerait à un examen, par la Cour, de la
conformité de la loi polonaise du 14 juillet 1920 aux dispositions
de la Convention; 3) enfin, le caractère abstrait de la décision
demandée ne serait guère compatible avec l’article 59 du Statut de
la Cour.

1) Quant à la première de ces objections, il suffit d'observer que
si la Pologne a cru pouvoir introduire en Haute-Silésie la loi du
14 juillet 1920, et si, d’autre part, le Gouvernement allemand
prétend que cette loi prive des ressortissants allemands ou sociétés
contrôlées par eux de leurs biens, droits et intérêts, d’une façon
contraire au titre III de la première partie de la Convention de
Genève, il y a bien là une divergence d'opinions sur le sens et
la portée des articles 6 à 22.
17 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE
2) L'article 2, paragraphe 2, de la Convention est ainsi conçu :

« Abstraction faite des stipulations du paragraphe 1, la
question de savoir si des dispositions édictées par la Pologne
sont conformes aux stipulations de l’article 1, ne pourra pas
faire l’objet d’un examen par une instance internationale,
même en cas d’évocation. »

- Pour comprendre cette disposition, il y a lieu de rappeler que
l’article premier commence par stipuler, dans son paragraphe premier,
le maintien du droit en vigueur en Haute-Silésie, sous réserve des
conséquences que le changement de souveraineté pourrait entrainer,
et des modifications qui pourraient découler de ce changement.
Le paragraphe z admet cependant que la Pologne peut remplacer
certaines dispositions juridiques de fond par des régles nouvelles
applicables 4 l’ensemble de son territoire, et il permet aussi cer-
taines autres modifications de la législation en vigueur. Ii ajoute
que, en matière de législation sur le sol et de législation du travail,
les nouvelles dispositions devront être, par leur contenu, propres
à être substituées aux dispositions en vigueur. Il était näturel de
prévoir la possibilité d’une contestation sur le point de savoir si
des dispositions sont ou ne sont pas propres à être substituées
aux dispositions en vigueur : c’est ce que fait le paragraphe premier
de l’article 2, qui règle la procédure pour résoudre ces contestations.
Vient ensuite le paragraphe 2 de ce même article, paragraphe
qui a été reproduit ci-dessus.

De l'avis de la Cour, il est clair que c’est seulement la question
de savoir si des dispositions édictées par la Pologne sont conformes
‘ aux stipulations de l’article premier, que ce paragraphe soustrait
à un examen par une instance internationale, en dehors du cas
prévu au paragraphe premier de l’article z. La question de savoir
si une loi est conforme à d’autres dispositions de la Convention ne
tombe pas sous le coup du paragraphe dont il s'agit.

La réserve faite, ainsi qu'il est dit ci-dessus, pour les conséquences
entraînées par le changement de souveraineté et pour les modifica-
tions qui pourraient en découler, ne saurait, de l'avis de la Cour,
viser des lois de la nature de celle du 14 juillet 1920, mais vise
plutôt des lois constitutionnelles et de droit public dont le maintien
aurait été incompatible avec le transfert de la souveraineté ; cette
réserve, d’ailleurs, ne semble pas avoir été invoquée par la Partie
défenderesse.
18 ARRÊT N° 7. — HAUTE-SILESIE POLONAISE

Le Gouvernement polonais a cité, à l’appui de sa thèse, le para-
graphe 4 de l’article premier, d’après lequel

«les clauses des lois polonaises stipulant que ces lois entre-
ront en vigueur dans la Haute-Silésie polonaise à dater du
transfert de la souveraineté, seront sans effet en tant qu’elles
se rapportent à des dispositions dont l'entrée en vigueur y
serait contraire aux stipulations de la présente Convention,
et aussi longtemps qu’elles s’y rapporteront..»

La loi du 14 juillet r920 ayant été introduite en Haute-Silésie
par la loi du 16 juin 1922, la question de savoir si cette dernière loi
contient des dispositions contraires à la Convention de Genève et,
partant, au paragraphe 4 de l’article premier, tomberait sous le
coup du paragraphe 2 de l’article 2.

La Cour ne saurait se rallier à cette opinion. JI résulte de ce qui
a été dit ci-dessus que le cas visé au paragraphe 2 de l’article 2 est
tout autre que celui qui se trouve visé au paragraphe 4 de l’article
premier. D'autre part, il ne semble guère douteux que ce para-
graphe a trait aux lois antérieures au transfert de la souveraineté
et qu’il a pour objet d'empêcher que ces lois, déjà édictées, entrent
en vigueur dans le territoire attribué à la Pologne. Le paragraphe 4
ne contient donc aucune disposition qui pourrait s'appliquer à la
loi polonaise du 16 juin 1922 : si cette loi est contraire aux disposi-
tions des articles 6 à 22, elle ne constitue pas une infraction à
l’article premier.

3) Pour ce qui concerne enfin l’objection tirée du caractère
abstrait de la question qui fait l’objet de la conclusion n° 1, elle
n’est pas non plus fondée, L'article 14 du Pacte donne à la Cour
le pouvoir de connaître de «tous différends d’un caractère inter-
national que les parties lui soumettront ». Des stipulations nom-
breuses prévoient la juridiction ‘obligatoire de la Cour pour les
questions d'interprétation et d'application d’un traité, et ces clauses,
parmi lesquelles se trouve l’article 23 de la Convention.de Genève,
semblent viser aussi des interprétations indépendantes d’applica-
tions concrètes. Il ne manque d’ailleurs pas de clauses qui parlent
uniquement de l’interprétation d’un traité ; c’est le cas, par exemple,
de la lettre a de lalinéa 2 de l’article 36°du. Statut de la Cour. On
ne voit pas pourquoi les Etats ne pourraient pas demander à la
Cour de donner une interprétation abstraite d’une convention ;
19 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

il semble plutôt que c’est une des. fonctions les plus importantes
qu’elle peut remplir. En fait, elle a déjà eu l’occasion de la remplir
par son Arrêt n° 3. |

L'article 59 du Statut, invoqué par la Pologne, n'exclut pas les
jugements purement déclaratoires. Son but est seulement d'éviter
que des principes juridiques admis par la Cour dans une affaire
déterminée, soient obligatoires pour d’autres États ou d’autres
litiges. Il y a lieu, par contre, de rappeler que la possibilité de juge-
ments ayant un effet purement déclaratif est prévue, à part l’arti-
cle 36 déjà mentionné, à l’article 63 du Statut.

On pourrait se demander si une difficulté ne surgit pas du fait
que la Cour devrait s'occuper de la loi polonaise du 14 juillet 1920.
Tel ne semble cependant pas être le cas. Au regard du droit inter-
national et de la Cour qui en est l'organe, les lois nationales sont de
simples faits, manifestations de la volonté et de l’activité des
États, au même titre que les décisions judiciaires ou les mesures
administratives. La Cour n’est certainement pas appelée à inter-
préter la loi polonaise comme telle ; mais rien ne s'oppose à ce
qu’elle se prononce sur la question de savoir si, en appliquant ladite
loi, la Pologne agit ou non en conformité avec les obligations que la
Convention de Genève lui impose envers l’Allemagne.

Pour les considérations qui précèdent, la Cour retient la conclu-
sion allemande n° x pour statuer au fond.

*
* *

Au moment d’aborder l’examen quant au fond de cette conclusion,
la Cour croit nécessaire de préciser quelle en est, 4 son avis, la
véritable portée,

Dans la forme dans laquelle elle est en définitive rédigée, la con-
clusion n° I, qui part d’une conception spéciale de la nature des
mesures permises ou prohibées aux termes des articles 6 à 22 de la
Convention de Genève, semble naturellément se subdiviser en deux
hypothèses, dont la première traite des mesures appelées par le
demandeur «liquidation autorisée », tandis que la seconde se
réfère aux liquidations-dites « non autorisées ». Les deux parties de
la conclusion, ainsi comprise, contiennent cependant un élément
commun, savoir, la prétendue incompatibilité des articles z et 5
de la loi du 14 juillet 1920 avec tout ou partie des dispositions des
articles 6 à 22 de la Convention de Genève. Dans la première
20 ARRÊT N° 7e — HAUTE-SILÉSIE POLONAISE

hypothèse, en effet, le demandeur conclut à l’incompatibilité de
l'application pure et simple desdits articles 2 et 5 avec certaines.
des dispositions en question, même dans les cas où l’expropriation
comme telle est admise par ces dispositions ; tandis que, dans la.
seconde, il conclut à l’incompatibilité intégrale entre les articles et.
dispositions dont il s’agit, là où toute expropriation est prohibée.

Dans ces conditions, la Cour est d’avis qu’en abordant l’examen
de la conclusion n° 1, il convient, en premier lieu, de rechercher si,
d’une maniére générale, les articles 2 et 5 de la loi du 14 juillet 1920
sont ou non compatibles avec les articles 6 à 22 de la Convention
de Genéve; car, dans son opinion, si, sur ce point, elle arrivait 4 un
résultat négatif, il n’y aurait plus lieu pour elle d'examiner séparé-
ment les deux hypothèses posées dans la conclusion et leur valeur
comme construction juridique. En effet, si l’incompatibilité entre
les deux groupes de dispositions est reconnue en général, la distinc-
tion que le demandeur a voulu faire entre les mesures qualifiées
respectivement de liquidation autorisée et de liquidation non auto-
risée perd toute importance aux fins de l’espèce ; car, si les articles 2
et 5 de la loi de 1920 sont, comme tels, incompatibles avec l’en-
semble des articles 6 à 22 de la Convention, il est sans intérêt que,
dans certaines conditions, il puisse y avoir des motifs spéciaux
d’incompatibilité entre les dispositions de la loi et des dispositions
déterminées de la Convention comprises entre les articles 6 a 22.

En abordant, afin de statuer sur la conclusion n° 1, la question
de la conformité ou non-conformité entre les deux groupes de disposi-
tions dont il s’agit, il convient d’examiner, d’un côté, le régime établi
par le titre III de la Convention de Genève et, de l’autre, la portée
et les effets des dispositions contenues dans les articles 2 et 5 de
la loi polonaise du 14 juillet 1920.

*
* *

La premiére partie de la Convention de Genéve, intitulée « Dis-
positions générales », comprend trois titres, dont le premier a pour
objet d’assurer, pendant un certain temps et sous certaines réserves,
le maintien du droit allemand en vigueur dans la partie polonaise
du territoire plébiscité ; le second assure la protection des droits
aequis, et le troisiéme établit le droit pour la Pologne d’exproprier
21 ARRÊT N° 7 — HAUTE-SILÉSIE POLONAISE

en Haute-Silésie polonaise certains biens des ressortissants alle-
mands ou des sociétés contrôlées par eux, dans des conditions déter-
minées. oo

Ti convient d'observer, tout d’abord, que, tandis que le titre IT
a une portée générale et sanctionne l’obligation qu'ont l’Allernagne
et la Pologne, dans leurs parties respectives du territoire haut-
silésien, de reconnaître et respecter les droits de toute nature acquis,
avant le transfert de la souveraineté, par des particuliers, des socié-
tés ou des personnes morales, le titre III ne vise que la Haute-Silésie
polonaise et établit en faveur de la Pologne un droit d’expropriation,
qui constitue une exception au principe général du respect des
droits acquis.

Le titre III est intitulé « Expropriation ». Il comprend une règle
générale (art. 6) et trois chapitres, dont le premier (art. 7-11) et le
second (art. 12-16) déterminent respectivement les conditions dans
lesquelles la Pologne peut exproprier la grande industrie et la grande
propriété rurale, et le troisiéme (art. 17-24) contient des dispositions
communes à la grande industrie et à la grande propriété rurale.

L’article 6 est ainsi conçu:

«La Pologne peut exproprier en Haute-Silésie polonaise
les entreprises appartenant à la grande industrie, y compris
les gisements, et la grande propriété rurale, conformément
aux dispositions des articles 7 à 23. Sous réserve de ces disposi-
tions, les biens, droits et intérêts de ressortissants allemands
ou de sociétés contrôlées par des ressortissants allemands ne
peuvent pas être liquidés en Haute-Silésie polonaise. »

Ce n’est que dans la Seconde partie de cet article que se trouve le
mot «liquidés » : ainsi qu'il a été déjà dit, le titre est intitulé « Expro-
priation », et dans tous les articles on emploie les mots «exproprier »,
«expropriation». Si l’on tient compte du contexte de la phrase,
il semble raisonnable de penser que, se rappelant le régime de liqui-
dation institué par les traités de paix de 1919, on a voulu exprimer
l’idée que, sous réserve des dispositions autorisant l’expropriation,
le traitement des biens, droits et intérêts privés allemands en Haute-
Silésie polonaise sera le traitement admis par le droit international
commun. Quoi qu’il en soit, il est certain que l’expropriation dans
les cas et sous les conditions prévues aux articles 7 et suivants est
seule légitime ; en dehors de ces cas, ou si ces conditions font défaut,
l’expropriation est illicite.
22 ARRÊT N° 7. — HAUTE-SILESIE POLONAISE

Etant donné que, comme il vient d’être dit, le titre III est intitulé
« Expropriation », la Cour se servira, dans le présent arrêt, de ce
terme pour désigner les mesures qui sont visées dans le titre en ques-
tion.

D'autre part, il n’est guère douteux que l’expropriation admise
par le titre III de la Convention est une dérogation aux règles géné-
ralement appliquées en ce qui concerne le traitement des étrangers
et au principe du respect des droits acquis. Comme cette dérogation
a elle-même un caractère strictement exceptionnel, il est permis d’en
conclure qu'aucune autre dérogation n’est permise. Toute atteinte
aux biens, droits et intérêts de ressortissants allemands visés par
le titre III de la Convention, qui n’est pas justifiée par un titre spé-
cial primant la Convention et qui dépasse les limites du droit inter-
national commun, est donc incompatible avec le régime établi
par la Convention. La qualification juridique donnée par l’une ou
par l’autre des Parties intéressées à l'acte litigieux n’est pas perti-
nente si, en fait, la mesure frappe les ressortissants allemands d’une
façon contraire aux principes énoncés ci-dessus.

Il découle de ces mêmes principes que les mesures défendues sont
seulement celles que le droit international commun ne permet pas
de prendre à l'égard des étrangers ; l’expropriation pour utilité
publique, la liquidation judiciaire et des actes analogues ne sont
pas affectés par la Convention.

Ce qui précède a trait au fond même des mesures défendues par
la Convention. En ce qui concerne la forme, il y a lieu de mentionner
que la Convention prévoit l'observation d’une certaine procédure ;
elle exige notamment la notification préalable de l'intention d’ex-
proprier, notification qui, comme la Cour a eu l’occasion de le consta-
ter en examinant les affaires dites des grands fonds ruraux, et comme
il sera exposé plus loin, ne doit comprendre que des biens expropri-
ables et qui, partant, présuppose un examen préliminaire de l’exis-
tence des conditions requises. Un tel examen qui, pour un cas spé-
cial, est prévu dans l’article 19, alinéa premier, n’est pas sans impor-
tance pour la réalisation du but de la Convention qui tend à garantir,
dans l'intérêt commun, la continuité de la vie économique en Haute-
Silésie. Si le principe de l’examen préalable est accepté pour le
cas d’une expropriation dans les formes voulues par le titre III,
cela semble impliquer que l’on ne saurait procéder à une déposses-
sion en dehors de ces formes sans avoir constaté, par un examen
23 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

préalable, que la Convention de Genève n’est pas applicable.

La loi polonaise du 14 juillet 1920, qu'il faut maintenant examiner
par rapport à la Convention, porte le titre de «loi concernant le
transfert des droits du Trésor allemand et des membres des maisons
régnantes allemandes au Trésor de l'État polonais ». Les articles
importants au point de vue de la question soumise à la Cour sont les
articles premier, 2 (alinéa premier) et 5 ; leur teneur est la suivante:

Article premier.

« Dans tous les cas où la Couronne, le Reich allemand, les
Etats allemands, les institutions du Reich ou des Etats alle-
mands, l’ex-empereur d’Allemagne ou autres membres de
maisons régnantes, sont inscrits ou se trouvèrent inscrits depuis
le 11 novembre 1918 dans les registres fonciers des anciennes
provinces prussiennes — soit comme propriétaires, soit comme
titulaires de droits réels —, les tribunaux polonais, se basant
sur le Traité de paix de Versailles du 28 juin 1919, doivent à
la place des personnes susmentionnées inscrire d'office dans
ces registres le Trésor de l’État polonais (le fisc polonais). »

Article 2.

Premier alinéa.

«Dans l'hypothèse où l’une quelconque des personnes sus-
mentionnées aurait, après le 11 novembre 1918, soit aliéné,
soit grevé les immeubles en question, ainsi que dans l'hypothèse
où un droit réel, inscrit au profit des personnes mentionnées
aurait été, après le 11 novembre 1918, soit sur leur requête, soit
avec leur consentement, cédé, rayé, ou aurait subi une modifi:
cation quelconque, le tribunal rétablira dans les registres fon-
ciers tel état qui aurait existé si les personnes susmentionnées
n'avaient pas formulé de requête ou donné le consentement
nécessaire pour opérer les modifications dans les registres. »

Article 5.

« Le Trésor (fisc) polonais, inscrit, conformément à l’article
premier, comme propriétaire d’un immeuble, peut requérir
24 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

l’exmission des personnes, lesquelles, par suite d’un contrat
conclu avec l’une des personnes mentionnées dans l’article
premier, demeurent dans cet immeuble après la mise en
vigueur de cette loi. »,

Tl ressort du texte même de l’article 2 que la Pologne traite comme
nuls et non existants les droits que des particuliers peuvent avoir
acquis par des actes d’aliénation, ou d’autres actes mentionnés dans
Particle, si ces actes ont été faits après la date du 1x1 novembre 1918.
Et, en autorisant le fisc polonais à demander l'expulsion de tous
ceux qui, après la mise en vigueur de la loi, demeurent, en vertu
d'un contrat visé dans l’article 5, dans un des immeubles dont il y
est question, cet article reconnaît la faculté de ne pas respecter
même des droits privés résultant de contrats antérieurs à la date du
II novembre 1918.

L’application de ces articles a lieu automatiquement, sans aucune
recherche du titre de propriété ou de la validité de chaque transfert
ou contrat ; toute aliénation ou constitution de droits réels posté-
rieurs au II novembre 1918 est nulleet non valable, en vertu de.
l’article 2, sans égard à la nature et aux circonstances de l’acte ; tout
contrat conclu avec les personnes mentionnées à l’article premier, à
n'importe quelle date et donnant au particulier un droit à la pos-
session ou à la jouissance de l'immeuble, peut être annulé par la
seule volonté du fisc polonais en vertu de l’article 5.

Aucune voie de recours en justice n’est ouverte aux intéressés, et
aucune indemnisation n’est, prévue par la loi.

La Cour est d’avis que, réserve faite pour les questions qui seront
traitées ci-après, l'application des articles 2 et 5 de ia loi polonaise
du 14 juillet r920 en Haute-Silésie n’est pas conforme au système
établi par le titre III de la Convention de Genève. D’un côté, en
effet, ces articles peuvent frapper des biens privés et les soustraire
au régime de protection résultant des articles 6 à 22, pour les sou-
mettre à des mesures plus graves défendues par la Convention. De
l'autre côté, ignorant toute recherche relative à la validité du titre,
ils suppriment tout examen préalable du cas individuel, alors qu'un
tel examen est nécessaire pour la bonne application de la Conven-
tion,
25 ARRÊT N° 7. —— HAUTE-SILÉSIE POLONAISE

Mais la Partie défenderesse soutient que les dispositions de la loi
polonaise examinées ci-dessus n’ont aucun rapport avec le titre III
de la Convention de Genève. Tout d’abord, en effet, elles ne feraient
que réaliser des droits que la Pologne tient du Traité de Versailles
et d’autres stipulations internationales connexes avec ce Traité ;
droits auxquels la Convention de Genève n’a point touché. En
second lieu, et même à supposer qu'il n’en fût pas ainsi, les mesures
prises par application des articles 2 et 5 de ladite loi ne sauraient
être considérées comme une liquidation au sens des articles 6 à 22
de la Convention de Genève. La véritable question que la Cour
doit résoudre tourne autour de ces deux points ; ils seront
examinés ci-après dans l’ordre où ils ont été indiqués.

A.

En abordant le premier point, la Cour tient à rappeler ce qu’elle a
déjà constaté dans son Arrêt n° 6: l'interprétation du Traité de
Versailles et des autres stipulations internationales invoquées par la
Pologne doit être considérée comme une question préalable ou
incidente à l'application de la Convention de Genève, et ce n’est
qu’à ce point de vue que la Cour a le pouvoir de s’en occuper.

Il convient de distinguer entre l’article 2 et l’article 5 de la loi
polonaise du 14 juillet 1920.

Pour. ce qui concerne l’article 2, il s’agit essentiellement de
résoudre les deux questions suivantes : 1) La Pologne est-elle fondée,
aux termes de la clause 19 de la Convention d’armistice, et notam-
ment de la clause première du Protocole de Spa du rer décembre 1918,
à considérer comme nuls et non avenus les actes visés audit article 2?
2) Des aliénations ou constitutions de droits réels de la nature
de celles envisagées par l’article 2 de la loi, qui auraient eu lieu
entre la date de l'armistice et celle de la mise en vigueur du Traité
de Versailles, ou entre cette dernière date et le transfert de la sou-

veraineté sur le territoire haut-silésien attribué à la Pologne,

peuvent-elles être considérées comme défendues par le Traité de
Versailles, notamment par son article 256 ?

Les dispositions en question sont ainsi conçues :

Convention d'armistice du 11 novembre 1918.

«Ig. Clauses financières. — Sous réserve de toute renonciation
et réclamation ultérieure de la part des Alliés et des États-Unis :
26 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

« Réparation des dommages.

« Pendant la durée de l’armistice, il ne sera rien distrait parl’ennemi
des valeurs publiques pouvant servir aux Alliés de gage pour le
recouvrement des réparations de guerre.

« Restitution immédiate de l’encaisse de la Banque nationale de
Belgique et, en général, remise immédiate de tous documents,
espèces, valeurs (mobilières et fiduciaires avec le matériel d'émission)
touchant aux intérêts publics et privés dans les pays envahis.

« Restitution de l’or russe ou roumain pris par les Allemands ou
remis à eux.

«Cet or sera pris en charge par les Alliés jusqu’à la signature de
la paix. »

Protocole de Spa du 1* décembre 1918.

« I. — Pendant la durée de l’armistice, le Gouvernement allemand
s'engage à ne prendre aucune disposition pouvant diminuer, sous
une forme quelconque, la valeur de son domaine public ou privé,
gage commun des Alliés pour le recouvrement des réparations aux-
quelles ils ont droit. Il s'engage notamment à ne pas aliéner, con-
céder, hypothéquer les chemins de fer, canaux, mines, bois, entre-
prises coloniales, industriellés ou commerciales qui lui appartien-
nent ou dans lesquelles il possède des intérêts.

« Pendant la durée de l’armistice et sans préjudice des dispositions
à adopter pour l’avenir, le Gouvernement allemand s'engage à
n’effectuer et à ne laisser effectuer aucune exportation d’or. Dans
le cas où 1l se trouverait dans la nécessité absolue, pour les besoins
normaux de sa vie économique, de déroger à cette disposition, il
devrait en donner avis préalable aux Gouvernements alliés. Il
s'engage également à n’effectuer et à ne laisser effectuer en dehors
des besoins normaux de sa vie économique aucun transfert à l’exté-.
rieur, ni directement, ni par personne interposée, du portefeuille
d'effets sur l'étranger, du Trésor et de la Reichsbank, agissant tant en
sa qualité qu’en qualité de Centrale des changes, ainsi que des valeurs-
mobilières étrangères qui appartiennent au Gouvernement allemand
ou à la Reichsbank, ou qu’ils détiennent à titre de prêt ou de gage.

« Toute mesure prise contrairement aux stipulations ci-dessus
sera considérée par les Gouvernements alliés comme nulle et non
avenue, et le Gouvernement allérnand supportera toutes consé-
quences qui pourraient en résulter. |
27 ARRET N° 7. — HAUTE-SILESIE POLONAISE

Traité de Versailles.
Article 256 (paragraphes x et 2).

«Les Puissances cessionnaires de territoires allemands
acquerront tous biens et propriétés appartenant à l’Empire ou
aux États allemands situés dans ces territoires. La valeur de
ces acquisitions sera fixée par la Commission des Réparations
et payée par l’État cessionnaire à la Commission des Répara-
tions pour être portée au crédit du Gouvernement allemand
à valoir sur les sommes dues au titre des réparations. »

«Au sens du présent article, les biens et propriétés de
l'Empire et des Etats allemands seront considérés comme
comprenant toutes les propriétés de la Couronne, de l'Empire,
des États allemands et les biens privés de l’ex-empereur
d'Allemagne et d’autres personnes royales. »

I. — La Cour s’est déjà trouvée une fois en présence du pro-
bléme de la portée de la Convention d’armistice et du Protocole de
Spa par rapport à la loi polonaise du 14 juillet 1920, savoir, dans
l'affaire qui fit l’objet de son Avis n° 6. Dans cette affaire, il y avait
cependant lieu pour la Cour d’envisager seulement quelques aspects
secondaires ; elle n’avait, notamment, pas à trancher la question
de savoir si la Pologne est en droit de se prévaloir des deux ins-
truments dont il s’agit. Pour les besoins de la cause, il lui suffisait,
en effet, de constater que la Convention d’armistice n'avait pas.
l'importance que voulait lui attribuer la Pologne ; mais elle a eu soin
de faire une réserve expresse au sujet du point qui vient d’être
mentionné.

Dans l'affaire actuelle, le problème se présente dans d’autres
conditions. Les Parties ont débattu avec ampleur précisément le
point relatif au droit pour la Pologne de se prévaloir desdits accords,
point dont l'importance est évidente, vu, notamment, la clause
première du Protocole de Spa, et qui demande à être résolu.

Ace sujet, il faut d’abord constater que, de l’avis de la Cour, la
Pologne n’est Partie contractante ni 4 la Convention d’armistice,
28 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

ni au Protocole de Spa. Au moment de la conclusion de ces deux
accords, la Pologne n’était pas reconnue comme belligérante par
l'Allemagne ; mais c’est seulement sur la base de pareille recon-
naissance qu'un armistice aurait pu être conclu entre ces deux
Puissances.

Les Principales Puissances alliées avaient, il est vrai, reconnu
les forces armées polonaises comme une armée autonome, alliée
et co-belligérante (ou: beiligérante). Cette armée était placée
sous l'autorité politique suprême du Comité national polonais
dont le siège était à Paris. Sans entrer dans l'examen de la
question de savoir quelle était, à cette époque, l'importance
politique de ce Comité, la Cour constate que ces faits ne sont
pas opposables à l'Allemagne, qui n'y a eu aucune part. D'autre
part, la Pologne, telle qu’elle se constituait dans les territoires
russes occupés par les Puissances centrales, n’était sans doute
pas en état de guerre avec l'Allemagne ; c’est précisément l'absence
d'état de guerre entre la Pologne et l’Allemagne qui explique le fait
que la Pologne, qui apparaît dans le Traité de Versailles comme
une Puissance alliée, n’est pas admise au bénéfice de l’article 232
du Traité, qui reconnaît à ces Puissances un droit à des réparations.

Ce fait se trouve confirmé, entre autres, par l'accord interallié
signé à Spa le 16 juillet 1920 et dont les dispositions relatives à
la répartition des sommes payées par |’ Allemagne à titre de répara-
tions sont déclarées inapplicables à la Pologne. Selon cet accord, les
droits à la réparation de dommages subis par la Pologne en tant que
partie intégrante de l’ancien Empire de Russie demeurent réservés
conformément à l’article 116 du Traité de Versailles. Il y a lieu
d'observer que cette réserve n'implique pas que ia Pologne possède
en effet des droits de ce genre en vertu dudit article, lequel ne réserve
que les droits de la Russie et ne mentionne pas les États qui se sont
constitués sur une partie de l’ancien territoire russe.

Une adhésion ou accession tacite ultérieure de la part de la
Pologne a la Convention d’armistice et au Protocole de Spa n’a, de
Vavis de la Cour, pas eu lieu. I! a été allégué qu'elle se serait effectuée
à la suite des déclarations de reconnaissance de jure dela Pologne
faites par les Puissances allides et par l'Allemagne au cours des
négociations de paix ou dans le Traité de paix ; mais les actes er
question ne prévoient pas la faculté pour d’autres États d’y adhérer.
Cr, pareille faculté se présume aussi peu — en tout cas lorsqu'il
s’agit d’un instrument de la nature de la Convention d’armistice —
29 ARRÊT N° 7 — HAUTE-SILÉSIE POLONAISE

que l'extension ipso facto des stipulations de ces actes à des Etats
tiers. Un traité ne fait droit qu'entre les Etats qui y sont Parties ;
dans le doute, des droits n’en découlent pas en faveur d’autres États.

Dans ces conditions, il n’est pas nécessaire d'examiner la question
de savoir si la Pologne, à supposer qu’elle pit être considérée
comme Partie aux accords dont il s’agit, pourrait s’en prévaloir,
malgré le fait qu’elle n’a pas droit aux réparations aux termes de
l’article 232 du Traité de Versailles ; ni — dans l'hypothèse où cette
possibilité existerait — celle de savoir si elle pourrait faire valoir
ses droits au moyen d’une action individuelle et sans recourir à
l'intermédiaire des organes interalliés.

2. — Ayant ainsi étabii que la Pologne ne peut invoquer les
actes relatifs à l'armistice pour faire échec aux dispositions de la
Convention de Genève, la Cour doit maintenant examiner, au même
point de vue, le Traité de Versailles. C’est l’article 256 du Traité
qui entre en premier lieu à cet égard en ligne de compte, article qui
pose le principe selon lequel les Puissances cessionnaires de territoires
allemands acquerront tous biens et propriétés du Reich et des États
allemands.

Une question préalable se présente : celle de savoir si le fait que
le Traité de Versailles, entré en vigueur entre l'Allemagne et la
Pologne seulement le 10 janvier 1920, a existé depuisle 28 juin 1919
à l’état de traité signé, pouvait avoir pour effet de rendre illicites
les actes d’aliénation et autres visés à l’article 2 de ja loi du
x4 juillet 1920.

Il convient de rappeler ici l’article 4 de la Convention de Genève,
convention spéciale par rapport au Traité de paix et postérieure à
celui-ci. Cet article stipule que c’est la date du transfert de la souve-
raineté sur la partie de la Haute-Silésie attribuée à la Pologne, qui
est la date décisive pour la reconnaissance des droits acquis. Il est
vrai que cet article fait une réserve pour l’article 256 du Traité
de Versailles, mais ce dernier ne contient aucune défense d’aliéna-
tion et ne donne à l’État cessionnaire aucun droit de regarder comme
nulles et non avenues des aliénations faites par l’État cédant avant
le transfert de la souveraineté. Et l’article 92, alinéa 3, du Traité de
Versailles confirme cette interprétation en ce qui concerne particu-
lièrement la Pologne, car il y est question de biens et propriétés de
30 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

l'Empire ou des États allemands, « passant à la Pologne en même
temps que les territoires qui lui sont transférés ». Par conséquent,
quand même la réserve, faite dans l’article 4 de la Convention de
Genève en faveur de l’article 256 du Traité de Versailles, aurait
une portée plus grande que celle de transférer à la Pologne les droits
du Reich et des États allemands existants au moment du transfert,
elle ne saurait, en tout cas, être interprétée comme annulant ou
rendant annulable une aliénation de propriété publique.

L’abandon par l'Allemagne de ses droits et titres, inscrit à l’arti-
cle 88 du Traité de Versailles, ne vise que la renonciation éventuelle
à la souveraineté sur les territoires en question et ne peut comporter
une immobilisation de tous les biens immeubles et mobiliers appar-
tenant à l’État, pendant la période allant du jour de la mise en
vigueur du Traité de paix jusqu’à celui du transfert de la souverai-
neté sur la Haute-Silésie.

L'Allemagne a conservé jusqu’au transfert éffectif de la souve-
raineté le droit de disposer de ses biens, et ce n’est qu'un abus de
ce droit où un manquement au principe de la bonne foi qui pour-
raient donner à un acte d’aliénation le caractère d’une violation
du Traité ; un tel abus ne se présume pas, mais il incombe à celui
qui l’allègue de fournir la preuve de son allégation.

Il ne serait pas non plus admissible d'interpréter le Traité de Ver-
sailles de manière à y incorporer certaines clauses de la Convention
d’armistice et des actes qui y faisaient suite, afin de reporter au
II novembre 1018 la date critique à partir de laquelle seraient consi-
dérés comme nuls ou annulables les droits acquis par des particu-
liers en vertu de contrats passés par eux avec le Reich et les Etats
allemands. Les dispositions spéciales de l’article 75 concernant
l’Alsace-Lorraine, territoire réintégré dans la souveraineté fran-
çaise à dater du 11 novembre 1918, et suivant lesquelles cette date
est celle du décret français du 30 novembre 1918, rendent clair
qu’une date antérieure à celle-ci n’a pu être visée par le Traité pour
les territoires qui ne passent aux Etats cessionnaires que par ces-
sion. La date critique ne peut donc, pour ces territoires, être
autre que celle du transfert de la souveraineté.

De même, il n’est pas possible, de l’avis de la Cour, de tenir comp-
te, à l'appui de la thèse polonaise, de l’article 248 du Traité de Ver-
sailles. Cet article établit un privilège de premier rang sur les biens
et ressources de l’Empire et des États allemands, mais il ne comporte
pas de défense d’aliénation. En tout état de cause, et quelle que
31 ARRÊT N° 7, — HAUTE-SILÉSIE POLONAISE

soit sa portée, les droits réservés aux Alliés en vertu de cet article
sont exercés par l'intermédiaire de la Commission des Réparations ;
on ne saurait interpréter l’article comme autorisant une Puissance
individuelle à traiter de son propre chef une aliénation comme
nulle et non avenue, et cela même dans le cas d’un État ayant

droit aux réparations.

*
* *

En ce qui concerne l’article 5 de la loi polonaise du 14 juillet 1920,
la Pologne prétend avoir acquis, libres de toutes charges, les biens
visés à l’article 256 du Traité de Versailles,

Cette question a été déjà examinée par la Cour dans son Avis
n° 6. Elle a estimé que l’article 5 ne saurait être justifié par l’ar-
ticle 256 du Traité de Versailles, car, bien que ce Traité n’énonce pas
expressément et formellement le principe selon lequel, en cas de
changement de souveraineté, les droits privés doiventétre respectés,
ce principe est clairement admis par le Traité. Rien n’a été allégué
dans fa présente procédure qui puisse ébranler l’opinion de la Cour
à ce sujet.

La Cour arrive donc à ce résultat, qu'aucun titre de droit inter-
national n'a été invoqué par la Pologne, qui permette de regarder

les articles 2 2: ©: la loi du 14 juillet 1920 comme l'exercice d’un
droit qui écz: : es obligations résultant du titre III de la
Convention ce. :.ève. |

B.

La Partie défenderesse soutient, en second lieu, que, même si la
loi polonaise du 14 juillet 1920 n'était pas justifiée par des titres
internationaux écartant l’application de la Convention de Genève,
la suppression de droits privés qu'elle effectue ne saurait être con-
sidérée comme une liquidation au sens des articles 6 à 22 de ladite
Convention. En effet, la loi serait fondée sur des considérations
étrangères à la notion de liquidation : elle frapperait certains biens,
droits ou intérêts sans égard à la nationalité des personnes, alors
que la liquidation ne viserait que la propriété privée allemande
comme telle. .

C’est en se basant sur cet ordre de considérations que la Pologne,
après avoir demandé à la Cour de débouter le requérant de sa demande
32 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

exposée dans la conclusion n° I, la prie de dire et juger qu'il n’y
a pas lieu de décider sur la conformité ou la non-conformité aux
dispositions de la Convention de Genève de l’attitude du Gouverne-
ment polonais vis-à-vis des Sociétés Oberschlesische et Bayerische,
car aucune mesure de liquidation n'aurait été prise par le Gouver-
nement polonais.

D'autre part, le Gouvernement allemand a soutenu que la liqui-
dation, au sens du Traité de Versailles et dela Convention de Genève,
comprendrait toute mesure contraire au droit international commun
qui frappe les biens des ressortissants allemands, que la mesure
soit admise par une disposition conventionnelle (liquidation autori-
sée) ou qu'elle ne le soit pas (liquidation non autorisée) ; la liquida-
tion comprendrait ainsi tous les cas dans lesquels un droit privé
d’un ressortissant allemand n’a pas été respecté.

Placée en présence de ces thèses contradictoires, la Cour observe
ce quisuit.

Selon la conception allemande, la «liquidation autorisée» embrasse
toute mesure dérogeant au droit international commun, mais
expressément admise par un acte international. La Cour a déjà
constaté qu’elle n'a pas besoin de s'arrêter à cette construction
théorique, dont elle retient seulement l’élément essentiel, savoir,
le fait, pour une mesure, de déroger au droit international commun.
A plus forte raison, cet élément est présent dans la « liquidation non
autorisée ».

Or, l’idée qui se dégage du titre III de la Convention de Genève,
est, comme il a été déjà dit ci-dessus, que l’expropriation, dans les
cas et aux conditions qui y sont déterminés, est la seule mesure
non admise par le droit international commun qui peut frapper la
propriété privée allemande en Haute-Silésie polonaise.

En ce qui concerne, d’autre part, la thèse polonaise reproduite
ci-dessus, la Cour, sans contester aucunement que le régime de liqui-
dation institué par le Traité de Versailles et les mesures mêmes
d’expropriation admises par le titre III de la Convention de Genève
visent la propriété privée allemande comme telle, ne saurait attacher
à la circonstance que les articles 2 et 5 de la loi du 14 juillet 1920
frappent une certaine catégorie de biens, quelle que soit la nationa-
lité des propriétaires, l'importance et l'effet que lui attribue le
Gouvernement polonais. Même s’il était prouvé — question que la
ARRÊT N° 7, —- HAUTE-SILÉSIE POLONAISE
3

Cour ne croit pas nécessaire d'examiner — qu’en fait, la loi s’appli-
que également à des ressortissants polonais et allemands, il ne
s’ensuivrait aucunement que les suppressions de droits privés qu’elle
effectue à l'égard des ressortissants allemands ne soient pas con-
traires au titre III de la Convention de Genève. L’expropriation
sans indemnité est certainement contraire au titre III de la Conven-
tion ; or, une mesure défendue par la Convention ne saurait devenir
légitime au regard de cet instrument du fait que l’État l’applique
aussi à ses propres ressortissants.

*
* *

_ La Pologne a, enfin, soutenu que des suppressions de droits de
la nature de celles qu’effectue la loi du 14 juillet 1920 tomberaient
en tout cas sous le coup du titre II de la Convention, pour lequel
l’article 5 ne prévoit qu'un recours de l’intéressé au Tribunal haut-
silésien.

Il est certain que toute violation du titre IIT de la Convention,
qui constitue une exception au principe général du respect des
droits acquis, est en même temps une violation du titre II. Les
considérations qui précèdent ont démontré que les mesures en
question sont contraires aux articles 6 à 22; ce résultat ne saurait
fléchir du fait que ces mêmes mesures sont également contraires
au titre IT ou à certaines dispositions de ce titre. Comme le titre ITI
contient un règlement spécial qui déroge au régime du titre II,
pour tracer le champ d’application des dispositions constituant le
titre Ii] il faut partir de l’interprétation de ces dernières et non pas
des règles plus générales contenues dans le titre II.

Ce résultat ne saurait être mis en échec par la disposition de
l’article 5, qui donne à l’ayant droit la faculté de s'adresser au
Tribunal arbitral de Haute-Silésie pour faire trancher la question
de savoir si et dans quelle mesure il y a lieu à indemnité pour la sup-
pression ou diminution de droits acquis, tandis que l’alinéa z de
l’article 23 réserve lacompétence du Tribunal arbitralmixte germano-
polonais résultant des dispositions du Traité de Versailles. Les deux
dispositions ne visent que le recours de l’ayant droit contre l’État,
tandis que la juridiction de la Cour a trait aux différends entre le
Gouvernement allemand et le Gouvernement polonais. La compé-
tence de la Cour est réglée de manière positive dans l’article 23,
34 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

et rien n'empêche que cette compétence puisse éventuellement
s'étendre à des cas où le Tribunal arbitral haut-silésien, et non le
Tribunal arbitral mixte germano-polonais, serait compétent pour
le recours er indemnité de l’ayant droit. La Cour ne trouve donc
pas nécessaire d'entrer dans la question de la délimitation de la
compétence entre ces deux Tribunaux, étant donné que cette déli-
mitation ne saurait ni restreindre ni élargir le pouvoir qu'a la Cour,
en vertu de l’article 23, de connaître, au regard des deux Gouverne-
ments intéressés, de mesures contraires au titre III de la Conven-
tion.

La Cour est donc d’avis que l'application des articles 2 et 5 de
la loi polonaise du 14 juillet 1920 en Haute-Silésie n’est pas con-
forme aux articles 6 à 22 de la Convention de Genève, pour autant
que les articles en question frappent des personnes ou sociétés
visées par le titre III de la Convention.

3.

La conclusion z, dont la Cour aborde maintenant l'examen.
est divisé en deux demandes : a) et 5), dont la dernière est condi-
tionnelle. Elle tend, en effet, à obtenir de la Cour qu’elle constate
quelle attitude du Gouvernement polonais aurait été conforme aux
articles 6 et suivants de la Convention de Genève, pour le cas où
la Cour, statuant sur la conclusion 24, estimerait que l'attitude de
ce Gouvernement vis-à-vis des Oberschlesische et Bayerische
n'avait pas été conforme auxdites stipulations. Dans son Arrêt
n° 6, la Cour a déclaré recevable la Requête par rapport aussi bien
à la conclusion 26 qu’à la conclusion 24. Elle a reconnu que la
conclusion 26 a pour but d'obtenir une décision de la Cour et non
pas, comme la Partie défenderesse l’avait soutenu, seulement un
avis consultatif; la Cour n’a donc pas écarté d’emblée sa compé-
tence par rapport à cette conclusion, malgré la forme interrogative
que le demandeur lui avait donnée. Mais, en ce faisant, ia Cour
est partie de l’idée que celui-ci formulerait dans le Mémoire qu'il
déposerait sur le fond du litige, des demandes en règle relatives au
point n° 2, lettre b, de ses conclusions. Or, dans la procédure sur le
fond, les précisions visées par la Cour n’ont pas été fournies, le
point en question ayant été maintenu dans sa forme purement
interrogative. Dans ces conditions, la Cour n'est pas en mesure de.
se prononcer sur cette conclusion ; car, si elle peut interpréter les
35 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

conclusions des Parties, elle ne saurait se substituer à celles-ci pour
en formuler de nouvelles sur la base des seules thèses avancées et
faits allégués.

La Cour, en s’occupant de la conclusion 2, n’aura donc à traiter
que de la conclusion 24.

Ce faisant, il faut tout d’abord rappeler que la reprise de l’usine
de Chorz6w par le Gouvernement polonais a eu lieu par appli-
cation de la loi polonaise du 14 juillet rg20. Or, si, comme il a été
établi ci-dessus, cette application, pour autant qu’elle frappe des
biens visés par l’article 6 de la Convention de Genève, est contraire
aux articles 6 et suivants de cet instrument, le point qu’il appar-
tient à la Cour de trancher, afin de pouvoir statuer sur la conclu-
sion 2a, est celui de savoir si la Oberschlesische et la Bayerische
sont bien les propriétaires des droits dont l'ensemble forme l’entre-
prise de Chorzôw. Car, si ce point est établi, il s’ensuit sans autre
que ces droits sont protégés par l’article 6 de la Convention de
Genève, les autres conditions posées par l’article se trouvant réunies
en l'espèce, sous réserve, toutefois, de la question de savoir de quelle
manière les principes établis ci-dessus à l'égard des engagements
internationaux résultant de la signature et de la mise en vigueur
du Traité de Versailles s'appliquent en l’espèce.

A.

En ce qui concerne d’abord la Oberschlesische, il est constant
que l'usine de Chorzéw, sise en Haute-Silésie polonaise, est une
entreprise de la grande industrie ; et il n’a pas été contesté que la
Oberschlesische est une société contrôlée par des ressortissants
allemands.

Avant de procéder plus loin, la Cour estime utile de rappeler les
faits suivants :

Parmi les contrats ou autres actes juridiques passés à Berlin le
24 décembre 1919 et ayant pour objet la création de la Oberschle-
sische et la vente, par le Reich, à cette Société, de l’usine de Chor-
zow, se trouvent notamment les suivants :

1. L'acte de fondation d’une société à responsabilité limitée.
appelée la Stickstoff-Treuhand-Gesellschaft (dénommée ci-après
la «Treuhand »), Société dont l’objet était l’achat et la vente
36 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

d'actions et autres parts sociales de sociétés pour la fabrication de
l'azote, ainsi que l’activité de fidéicommissaire concernant l’indus-
trie chimique.

2. L'acte de fondation de la Oberschlesische, Société dont le
but était l'acquisition, la construction et l’exploitation d’usines
d'azote, particulièrement en Haute-Silésie, ainsi que d’usines chi-
miques de toutes espèces.

3. Le contrat conclu entre le Reich, la Oberschlesische et la
Treuhand, contrat aux termes duquel l’ensemble de l’usine pour
la production de l’azote à chaux, avec installations accessoires,
sise à Chorzéw, fut cédé par le Reich à la Oberschlesische, la Treu-
hand reprenant aux lieu et place de la Oberschlesische, comme débi-
teur unique et indépendant, toutes les obligations que le contrat
imposait à cette Société à l’égard du Reich; en garantie des
créances appartenant au Reich en vertu du contrat, la Treuhand
s’engageait à procurer au Reich le droit de gage sur toutes
les actions de la Oberschlesische. Le Reich était autorisé à exercer
lui-même tous les droits découlant de la possession des actions et
en particulier le droit de vote à l’assemblée générale, mais se décla-
rait d'accord pour maintenir la direction de l'exploitation de la
Oberschlesische entre les mains de la Bayerische. Une aliénation
des actions engagées ne serait autorisée, même après l’expiration
du droit de gage, qu'avec l’assentiment du Reich. En garantie de
l'exécution de cette obligation, le Reich conserverait la possession _
des actions méme aprés cette expiration.

C'est en se basant sur ces faits que ]’Allemagne soutient que
l’acquisition par la Polegne de l’usine de Chorzôw, propriété
de la Oberschlesische, valablement acquise, n’aurait pu avoir
lieu que dans les conditions prévues à l’article 7 de la Convention
de Genève et que, faute d’application de cet article, l'attitude de
la Pologne à l'égard de la Oberschlesische n’était pas conforme
aux articles 6 et suivants de ladite Convention. Car l’usine serait,
selon la thèse allemande, en vertu des termes de la deuxième
phrase dudit article, à l’abri de toute liquidation, parce que possé-
dant le caractère de biens, droits et intérêts de ressortissants alle-
mands ou de sociétés contrôlées par des ressortissants allemands.

La Pologne, par contre, conteste l’applicabilité, à l'espèce, de:
articles 6 et suivants, vu qu'aucune mesure de liquidation n’aurait
été prise par le Gouvernement polonais. Selon sa thèse, la Pologne,
en appliquant la loi du 14 juillet 1920, aurait seulement fait valoir
37 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

les titres de propriété qui lui reviendraient du chef du Traité de
Versailles, et cela dans la mesure où ces droits lui seraient assurés
par l’Armistice du Ir novembre 1918 (clause 19) et par le Proto-
cole de Spa du 1° décembre 1918 (clause première). Elle considère
le transfert du Reich à la Oberschlesische de la propriété de l’usine,
comme ayant eu lieu en violation des actes internationaux qui
viennent d’être mentionnés et qui, selon elle, détermineraient la
situation de l'usine au regard de la Pologne et de l'Allemagne :
les articles 6 et suivants de la Convention de Genève ne seraient
donc pas opposables en l'espèce par l'Allemagne à la Pologne.

A côté de cette thèse principale, fondée sur des instruments
internationaux tels que la Convention d’armistice, le Protocole de
Spa et le Traité de Versailles, la Pologne a, en seconde ligne, contesté
la validité, au regard du droit civil, des contrats par lesquels la
Oberschlesische a été fondée et a acquis les droits du Reich dans
l’usine de Chorzéw. |

Tl appert donc qu’afin de contester le droit de la Oberschlesische
à l’usine, la Pologne s'appuie en toute première ligne sur l’alléga-
tion suivant laquelle elle-même y posséderait un meilleur titre,
fondé sur des accords internationaux.

*
* *

En abordant ce’ dernier point, la Cour tient à constater que ce
qu'elle a eu l’occasion de développer ci-dessus au sujet de la conclu-
sion n° x s'applique également au cas d’espéce. Elle a ainsi déjà
établi que l'application à l’usine de Chorzéw des articles 2 et 5 de
la loi du 14 juillet 1920 tombe sous le coup des articles 6 à 22 de
la Convention de Genève et que la Pologne ne peut déduire ni de
l’Armistice ou du Protocole de Spa, ni de l’article 256 du Traité
de Versailles, des droits qui écarteraient l'application de ladite
Convention. |

Il reste toutefois à examiner la possibilité, pour la Pologne, de se
prévaloir, vis-à-vis de l'Allemagne, d’un abus du droit qu'avait
cette dernière d’aliéner des biens situés dans le territoire plébiscité
avant le transfert de la souveraineté.

De l'avis de la Cour, l'hypothèse d’un tel abus ne se vérifie pas
dans le cas actuel. Il s’agit d’un acte ne sortant pas du cadre de
l’administration normale des biens publics, et d’un acte qui n’était
38. ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

pas destiné à ‘procurer à une des Parties intéressées un avantage
illicite et à priver l’autre d’un avantage auquel elle aurait droit.
La résiliation du contrat conclu en 1915 entre.le Reich et la Bayeri-
sche et son remplacement par le contrat du 24 décembre 1919 entre
le Reich, la Oberschlésische et la Treuhand paraît, en effet, avoir
répondu à un but légitime de l’administration, savoir, l’abandon |
par le Reich d’une exploitation gravement déficitaire, au moyen
d’une vente dans des conditions qui lui donnaient une garantie rai-
sonnable de se voir éventuellement rembourser le capital investi.
A ce sujet, il y a lieu de remarquer que, par les règles du contrat
concernant la vente des actions, et notamment en se réservant
85 à 90% du surplus obtenu, le Reich s’est garanti contre les effets
que pourrait avoir la dépréciation du mark. En tout état de cause,
le Reich avait le droit contractuel de faire cesser son exploitation ;
auquel cas la Bayerische avait, en vertu de son contrat de 1915
avec le Reich, un droit à l'acquisition de l’usine. C'était aussi la
Bayerische qui, avec le concours d’une autre Société, la Deutsche
Petroleum A.-G., avait fondé. la Treuhand, propriétaire de toutes
les actions de la Oberschlesische, et l'achat de l’usine par cette
dernière peut donc être considéré en quelque sorte comme l’exécu-
tion, modifiée selon les circonstances, du droit d’achat appartenant,
d’après le contrat du 5 mars 1915, à la Bayerische, laquelle ne dispo-
sait pas, à elle seule, des fonds nécessaires.

Dans le même ordre d'idées, la Cour tient à constater que,
contrairement à ce qui a été allégué par la Pologne, dans son epi-
nion il n’y a pas de raisons suffisantes pour ne pas considérer la
transaction effectuée par les actes visés ci-dessus comme une trans-
action effective.

D'autre part, la Cour ne saurait considérer l’aliénation comme un
acte destiné à porter atteinte aux droits de la Pologne. Au moment
où l’aliénation eut lieu (Auflassung et inscription au registre foncier,
28-29 janvier 1920), le Traité de Versailles était déjà en vigueur.
C'est donc à la lumière des obligations imposées par ce Traité que
la question de la bonne foi du Gouvernement du Reich doit être
appréciée, et non pas sur la base d’autres arrangements internatio-
naux — tels que, notamment, la Convention de Genève — qui
n’existaient pas à cette époque et dont la conclusicn n'était pas
même à prévoir. Or, d’après le Traité de Versailles, l'Allemagne ne
pouvait prévoir que deux hypothèses : soit que la Pologne revendi-
39 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

querait l’usine en tant que propriété du Reich, soit qu’elle invoque-
rait le droit de la liquider en tant qu’appartenant à une société
contrôlée par des ressortissants allemands, telle que la Oberschle-
sische. L'avantage, pour la Pologne, de la première éventualité
sur la seconde, aurait consisté dans la possibilité d'acquérir directe-
ment, aux termes de l’article 256, la propriété à un prix à fixer par
la Commission des Réparations, au lieu de l’obtenir par application
de la procédure de liquidation visée à l’article 297. Cette différence
ne saurait cependant suffire pour justifier l'opinion selon laquelle
l’aliénation aurait été contraire aux obligations découlant du Traité
de Versailles, voire même frappée de nullité, ou contraire au principe
de la bonne foi.

Si, d’ailleurs, le Reich avait résilié le contrat de 1915, comme c'était
certainement son droit de le faire, et si aucune transaction analogue,
quant au résultat, à celle effectuée au moyen des contrats de 1919
n'avait eu lieu, la Pologne aurait en toute probabilité été mise
dans une situation beaucoup moins favorable que celle créée par
ces contrats ; car la Bayerische se serait trouvée dans l'impossibilité
de continuer l'exploitation de l'usine, auquel cas la Pologne n’aurait
été en présence que d'une usine morte.

La Cour constate, par conséquent, que l’allégation de la Pologne,
selon laquelle la transaction du 24 décembre 1919 aurait été un
acte in fraudem creditorum, manque de fondement.

La Pologne a, enfin, invoqué que la transaction, en vertu de
laquelle le transfert de l’usine de Chorzéw du Reich à la Oberschle-
sische a eu lieu, fut effectuée à une époque où le Traité de Versailles
était signé, bien qu’il ne fût pas encore entré en vigueur, et elle
a voulu en déduire que, comme, à son avis, le Traité de Versailles
ne permettait pas à l'Allemagne de procéder à des aliénations de
propriété, le fait, pour le Gouvernement allemand, d’avoir vendu
des objets situés sur le territoire compris dans la cession et d’avoir
placé la valeur desdits objets en dehors de ce territoire, serait con-
traire au droit des gens qui doit, essentiellement, se fonder sur la
bona fides des parties contractantes.

A cet égard, la Cour peut se borner à constater que comme, après
sa ratification, le Traité ne constituait pas, de l’avis de la Cour,
pareille obligation de non-aliénation à la charge de l’Allemagne, on
ne saurait, à plus forte raison, regarder comme une violation du
principe de lz bonne foi le fait d’avoir procédé à l’aliénation avant
la mise en vigueur du Traité déjà signé.
40 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Dans ces conditions, il n’est pas nécessaire pour la Cour d’exa-
miner la question de savoir si, et, le cas échéant, jusqu’à quel point,
les signataires d’un traité ont l’obligation de s'abstenir de tout
acte pouvant compromettre son exécution, une fois ratifié.

La Cour arrive donc 4 ce résultat qu'aucun acte de droit inter-
national n’est opposable à l'application de la Convention de Genève
aux droits de la Oberschlesische dans l’usine de Chorzéw. Comme
elle écarte à cet égard la thèse de la Partie défenderesse, elle n’a pas
besoin d’examiner si la prétendue violation de la part de l'Allemagne
d’un engagement international contracté par elle aurait autorisé la
Pologne à traiter l’aliénation comme nulle ; ou si, de ce fait, seule-
ment des réparations pour la rupture d’un engagement international
seraient dues par l'Allemagne.

Si, pour les raisons qui viennent d’être exposées, l’aliénation de
l'usine de Chorzéw aux termes du contrat du 24 décembre 1919 ne
constitue pas une violation d’un engagement contracté par l’Alle-
magne à l'égard de la Pologne, il convient d’envisager la question
de l’applicabilité de la Convention de Genève à la Oberschlesische
encore sous un autre angle. La situation créée par le contrat du
24 décembre 1919, tout en étant valable en droit civil et compatible
avec les engagements internationaux de l’Allemagne, n’échappe-t-
elle pas à l'application des articles 6 à 22 de la Convention de.
Genève ?

Ledit contrat, notamment dans ses articles 6 et g, assure au
Reich, en sa qualité de possesseur-gagiste de toutes les actions de
la Oberschlesische, des droits qui, à l'instar du droit de vote dans
l'assemblée généiale, reviendraient au propriétaire des actions.
La Partie demanderesse a allégué, entre auties choses, — et
l’allégation n’a pas été contestée — que le Reich, possédant les
actions seulement à titre de sécurité pour sa créance, n’a jamais
exercé son droit de vote et qu'il est, malgré ce droit, essentielle-
ment limité dans son influence sur la Société par le fait que, par
le même contrat, il a accepté, vis-à-vis de la Oberschlesische,
que la direction de l'exploitation soit confiée à la Bayerische.
41 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Cependant, et même si l’on admettait que la situation du Reich,
comme possesseur-gagiste, équivaudrait en fait et au point de vue
économique à celle d’un propriétaire des actions, on ne serait pas
justifié d'appliquer à la Oberschlesische l’article 256 du Traité de
Versailles. Cet article vise la propriété du Reich et des États alle-
mands, non pas les entreprises privées dans lesquelles le Reich ou
les Etats allemands possèdent des intérêts prépondérants. L'article
en question, qui concerne le transfert de la propriété publique à la
suite de cessions de territoire, doit, conformément aux principes
régissant la succession entre Etats et maintenus dans le Traité de
Versailles — principes inspirés par des considérations de sécurité de
droit —, être interprété à la lumière du droit en vigueur au moment
où le transfert de la souveraineté a eu lieu. Or, à ce moment, la
propriété de l'usine de Chorzéw revenait sans doute à la Oberschle-
sische et non pas au Reich.

Dans un ordre d'idées analogue, on pourrait encore examiner la
question de savoir si la Oberschlesische, vu les droits que le contrat
du 24 décembre 1919 confère au Reich à son égard, doit être consi-
dérée comme contrôlée par ce dernier et, au cas où cette hypothèse
se trouverait réalisée, quelles conséquences pourraient en découler
pour l'application de la Convention de Genève.

Cet examen ne s'impose cependant pas à la Cour. La Partie
défenderesse, partant du point de vue qu'aucune mesure de liquida-
tion n'aurait été prise par le Gouvernement polonais à l'égard
de l’usine de Chorzéw, n’a pas soulevé cette question, même à titre
subsidiaire, et il semble qu’elle ne conteste pas, abstraction faite
de la thèse de la fictivité des actes du 24 décembre 1919, que la
Oberschlesische soit une société contrôlée par des ressortissants
allemands.
42 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

En ce qui concerne la thèse du défendeur, selon laquelle le contrat
du 24 décembre 1919 et le transfert de la propriété, les 28-29 janvier
suivant, par la Au/lassung et l'inscription au registre foncier, seraient
entachés de fictivité ou de fraude, il y a lieu de constater d’abord
que la Cour ne saurait attribuer à cette thèse, pour autant que l’on
peut considérer que la Partie défenderesse a voulu l’appuyer sur des
considérations tirées du droit civil allemand, une valeur indépen-
dante ; en effet, la loi polonaise, dont l’application à l’usine de
Chorzéw a provoqué le présent différend entre les deux Puissances,
ne se fonde ni principalement ni à titre subsidiaire sur la validité
ou linvalidité au point de vue du droit civilallemand, du transfert
des propriétés qu'elle vise, mais exclusivement sur la date du trans-
fert par rapport au II novembre 1918. Il faut constater ensuite que
la Cour, en exercice de la juridiction visée par l’article 23 de la Con-
vention de Genève, n’examinera qu’en tant qu’un point incident
ou préliminaire la question de l’existence éventuelle de droits au
regard de la législation allemande.

La Cour a déjà constaté qu’au point de vue du droit international
la transaction dont il s’agit doit, à son avis, être considérée comme
effective et de bonne foi. Elle n’a trouvé dans les arguments portés.
à sa connaissance par la Pologne à l'appui de sa thèse susmentionnée
aucune raison propre à modifier, au point de vue du droit civil, le
résultat auquel elle est ainsi arrivée sur la base du droit international.
Dans le cas actuel, la Cour est, en effet, d'avis que le droit de
propriété de la Oberschlesische sur l’usine de Chorzéw doit être
considéré comme établi, son inscription dans cette capacité au
registre foncier ayant été dûment effectuée. Si la Pologne veut
contester la validité de cette inscription, son annulation ne saurait,
en tout cas, résulter que d’une décision rendue par la juridiction
compétente ; c’est ce qui ressort du principe du respect des droits
acquis, principe qui, ainsi que la Cour a eu l’occasion de le constater
à maintes reprises, fait partie du droit international commun qui,
sur ce point, entre autres, est à la base de la Convention de Genève.

Ceci est exact bien que, ainsi que le fait observer la Pologne, les
contrats du 24 décembre 1919 aient été conclus à un moment où, faute
d'inscription au registre du commerce, la Oberschlesische manquait
encore de personnalité juridique. La Cour constate, en effet, que
ces contrats ont été conclus après la fondation de la Oberschlesische
et par ses directeurs régulièrement constitués ; elle constate, en
outre, que l’aliénation de l’usine de Chorzôw fut effectuée par la
43 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Auflassung, acte de caractère contractuel, et par l'inscription au
livre foncier, ce qui eut lieu seulement après l'inscription de la
Oberschlesische au registre du commerce. D'ailleurs, par des actes :
concluants, s'étendant sur une période de plus de deux ans, tous
les intéressés ont continué de reconnaître la validité des contrats
dont il s’agit.

B.

Un dernier point reste à examiner : celui des droits de la Bayeri-
sche, Société dont le caractère de société contrôlée par des ressor-
tissants allemands n’a pas été contesté.

En vertu du contrat conclu avec le Reich le 5 mars 1915, la
Bayerische avait eu la direction de l’exploitation de l’usine de
Chorzéw pour le compte du Reich. Elle devait, à cette fin, mettre
à profit l’ensemble de ses expériences, brevets et licences, etc.,
ainsi que tous ses contrats de livraison. Pour la mise a la disposition
de ses brevets, licences, expériences, etc., ainsi que pour la direc-
tion et l’organisation de la vente des produits, la Bayerische avait
droit à une rémunération par kilogramme d’azote fabriqué et à une
participation aux bénéfices. A la suite du contrat conclu le 24
décembre 1919 entre le Reich et les Oberschlesische et Treuhand, la
Oberschlesische et la Bayerische convinrent, par échange de lettres
en date des 24 et 28 décembre 1919, que la Bayerische continuerait :
jusqu’au 3x mars 1941 à diriger pour le compte de la Oberschlesische
V’exploitation de l’usine de Chorz6w, par application analogue du
contrat d’exploitation conclu entre la Bayerische et le Reich
allemand et expirant le 31 décembre 1919. Quelque temps après,
le 25 novembre 1920, un nouveau contrat fut conclu entre la Baye-
rische et la Treuhand, propriétaire de toutes les actions de la Ober-
_ schlesische, avec l’adhésion de cette dernière Société. Ce contrat
régle les relations entre les trois Sociétés et modifie notamment la
convention intervenue par l’échange de lettres mentionné ci-
dessus, dans ce sens que la direction de l’exploitation devait être
assurée par le Comité de direction de la Oberschlesische qui serait
composé au moins de deux et au plus de quatre membres du Comité
de direction de la Bayerische désignés par celle-ci et agréés par la
Treuhand.
44 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Si, comme la Cour l’admet, la Oberschlesische doit être considérée
comme le propriétaire légitime de l'usine de Chorzéw, les contrats
qu’elle a conclus au sujet de cette usine devront être considérés
comme également valables. La question est de savoir si, par la prise
de possession, le 3 juillet 1922, de l’usine de Chorzôw, et par
l’exploitation de celle-ci en utilisant les expériences, brevets, licen-
ces, etc., de la Bayerische, la Pologne a, d’une manière illicite,
exproprié les droits contractuels de ladite Société. A ce sujet, la
Cour ne croit pas devoir attribuer d'importance à ce que, selon le
contrat du 25 novembre 1920, la direction de l’exploitation était
assurée par le Comité de direction de la Oberschlesische. En réalité,
c’étaient les membres du Comité de direction de la Bayerische,
désignés à cet effet, qui avaient la direction de l'exploitation.
D'autre part, il est clair que les droits de la Bayerische à l’exploita-
tion, ainsi qu’a la rémunération stipulée. par le contrat pour la
direction de l’exploitation et pour l’utilisation de ses brevets,
licences, expériences, etc., ont été directement lésés par la
reprise de l’usine de Chorzôw. Comme ces droits se rattachaient à
Vusine et y étaient pour ainsi dire localisés, la défense, exprimée dans
la derniére phrase de l’article 6 de la Convention, y est applicable.
La Pologne aurait dû respecter les droits de la Bayerische résultant
de ses contrats avec la Oberschlesische et la Treuhand ; et l'attitude
de la Pologne à l'égard de la Bayerische a donc été, de même que
son attitude envers la Oberschlesische, contraire aux articles 6 et
suivants de la Convention de Genève.

L'examen des rapports entre le Reich et les différentes sociétés
intéressées dans l’usine de Chorzôw, ainsi qu’entre ces sociétés entre
elles, démontre que l’entreprise industrielle en question doit être
considérée comme constituée de deux éléments différents, dont
l’un, essentiel, d’ordre technique et commercial, est représenté et
a toujours été représenté par la Bayerische. La longue durée du
contrat signé par cette Société prouve qu'il était question de créer
les conditions requises afin de lui permettre de faire l’apport des
brevets et licences, etc., qui lui appartenaient, malgré le fait que
l’usine n’était pas sa propriété. Le rôle du Reich d’abord, puis de
la Oberschlesische, a été plutôt de financer l'exploitation par la
45 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Bayerische, dans l’usine, de ses brevets et licences. L’usine a tou-
jours constitué une unité économique soumise a la direction de la
Bayerische.

IT.

AFFAIRES DITES DES GRANDS FONDS RURAUX.
I.
Généralités.

La Partie demanderesse ayant, au cours de la procédure, modi-
fié, à titre subsidiaire, la teneur de la conclusion n° 3 de la Requête,
et, par là même, de la Requête additionnelle, la Cour doit, avant
tout, constater quelle est la conclusion sur laquelle elle est appelée
à statuer en premier lieu.

De l'avis de la Cour, il résulte des pièces de procédure que la
nouvelle conclusion, désignée comme subsidiaire, ne constitue,
dans l’opinion du Gouvernement allemand, qu’une amélioration
rédactionnelle, ne touchant pas au fond de la conclusion de la
Requête ; comme telle, elle est destinée à remplacer celle-ci et à
devenir ainsi conclusion principale. C’est seulement dans l’hypo-
thèse où la Cour estimerait que la nouvelle conclusion fût inadmis-
sible ou modifiât, quant au fond, la conclusion de la Requête,
que celle-ci, n'ayant jamais été retirée, entrerait de nouveau en
ligne de compte.

La question de l’admissibilité ne se pose pas, se trouvant écartée
par l'accord des Parties ; il ne reste donc que la question de savoir
si la conclusion dite subsidiaire équivaut, quant au fond, à la con-
clusion de la Requête. |

Cette dernière question est étroitement liée à celle de savoir si les
notifications prévues à l’article 15 de la Convention de Genève sont
soumises seulement aux conditions de forme résultant dudit article,
ou bien si elles ne peuvent, en outre, porter que sur des fonds sus-
ceptibles d’être expropriés aux termes des articles 6 et suivants;
dans ce cas, en effet, la notification de l'intention d’exproprier ne
serait conforme à la Convention que si l’expropriation elle-même
l'était.
46 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Les Parties ne semblent pas contester que c’est la seconde hypo-
thèse que la Cour a adoptée dans son Arrêt n° 6. En consentant à
ce que les débats portent sur la conclusion subsidiaire allemande,
après avoir admis que la Cour avait reconnu aux notifications un
caractère définitif, l'agent de la Partie défenderesse s’est également
déclaré d'accord pour demander à la Cour de se prononcer sur le
point de savoir, non seulement si les notifications sont régulières en la
forme, mais aussi et en tout premier lieu si elles se rapportent à des
fonds soumis à l’expropriation selon les articles 6 et suivants de
la Convention de Genève.

En effet, seul un jugement de cette nature répond désormais à
l'intérêt de l’une et de l’autre Partie : si la Cour reconnaissait main-
tenant que les notifications sont régulières en la forme, mais qu’elle
laissât, en même temps, indécise la question de savoir si l’expropria-
tion même des biens ainsi notifiés ne serait pas contraire à la Con-
vention, les deux Gouvernements et les propriétaires intéressés se
trouveraient, dix-sept mois après le 1° janvier 1925, au même
point où ils étaient quand les divergences ont surgi.

De l’avis de la Cour, tel qu’il se trouve exprimé dans l’Arrêt
n° 6, la notification ne saurait être regardée comme conforme à
ladite Convention que pour autant qu’elle se réfère à des fonds au
sujet desquels les conditions requises pour l’expropriation se trou-
vent réunies. La notification prévue à l'article 15 est, en effet,
la première étape de la procédure d’expropriation, qui forme un
tout régi par les mêmes principes. Les graves restrictions au droit
de propriété qui dérivent de la notification ne peuvent évidemment
être imposées qu'aux biens soumis au régime de liquidation, et
. cela dans l’attente du décret définitif d’expropriation. Le long inter-
valle, de plus de deux ans et demi, entre le transfert de la souve-
raineté et le 1° janvier 1925, aurait sans doute permis aux autorités
polonaises de se renseigner au sujet des fonds expropriables avant
de prendre une décision à leur égard. Rien n’empéchait le Gouver- -
nement polonais de s’adresser, à cette fin, si c'était nécessaire, aux
propriétaires intéressés, pour connaître leur avis en vue de déter-
miner si les conditions requises pour l’expropriation étaient rem-
plies ; et le Gouvernement polonais semble, en effet, avoir fait
usage de cette possibilité dans certains cas. Maïs cet appel devait
précéder et préparer, non pas suivre, la notification, qui ouvre la

procédure d’expropriation.
47 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE
Pour les raisons qui viennent d'être exposées, la Cour se fondera,
pour son jugement, sur la conclusion dite subsidiaire.

*
* *

Bien que le Mémoire efit déjà reproché aux notifications de ne
pas préciser suffisamment la superficie à exproprier, c’est seulement
dans la Réplique, et à la suite de certaines explications et remar-
ques contenues dans le Contre-Mémoire, que la Partie demande-
resse a cru pouvoir constater une nouvelle divergence d'opinions
relative à l'interprétation et à l'application de l’article 15 de la
Convention de Genève et qu’elle a prié la Cour de vouloir statuer
également sur cette divergence. Il s’agit de la question dite de
l'individualisation des fonds à exproprier.

Le Gouvernement polonais a, d’abord, soutenu que la nouvelle
demande allemande n’était pas recevable ; car, tout en soumettant
à la juridiction dé la Cour les divergences d'opinions qui résultent
de l'interprétation et de l'application des articles 6 à 22, l’article 23,
alinéa premier, de la Convention de Genève ne viserait pas les diver-
gences d'opinions relatives à la signification des termes employés
par les autorités polonaises.

A supposer que cette exception n'ait pas été abandonnée, la
Cour ne saurait la retenir, car la divergence d’opinions dont il
s’agit porte sur le point de savoir si les autorités polonaises ont bien
ou mal interprété l’article 15 de la Convention, et il n’est guère
douteux qu’une telle divergence est de celles qui sont visées à
l’article 23, alinéa premier.

Bien que la Convention de Genève ne soit pas explicite à cet
égard, il découle de la nature même de la notification prévue à
l’article 15 que celle-ci doit contenir les éléments d'identification
du grand fonds que le Gouvernement polonais a l'intention d’expro-
prier. Sur ce point, il n'y a pas désaccord entre lés deux
Gouvernements.

D'autre part, il est également certain que l’article 15 ne prescrit
aucune forme déterminée pour l'identification des fonds ; elle peut
donc être faite de n'importe quelle manière qui permette d’y
arriver. La nullité n’est pas expressément prévue dans l’article 15
et elle ne se présume pas. Dès lors, elle ne saurait être admise que
s’il régnait une véritable incertitude sur le point de savoir si tel —
48 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

ou tel fonds est compris dans la notification ou non, et toujours dans
les limites où cette incertitude serait constatée.

Il découle de ces mêmes principes qu’une notification qui com-
prend en même temps des terrains non expropriables et des terrains
expropriables, tout en étant sans effet à l'égard des premiers, garde
sa validité en ce qui concerne les seconds.

*
* *

Les propriétés rurales visées par les notifications auxquelles a
trait la conclusion n° 3 du Gouvernement allemand, sont, tantôt
des fonds dont le caractére et la destination exclusivement agricole
n’ont pas été contestés, tantôt des fonds qui, d’après la Partie
demanderesse, sont destinés principalement 4 subvenir aux besoins
d’entreprises industrielles. Pour cette derniére catégorit, c’est
toujours l’article 9, paragraphe 3, alinéa 2, de la Convention qui
entre en jeu ; la Cour croit donc utile d’en aborder, en premier lieu,
l'interprétation à un point de vue général et de fixer ainsi les princi-
pes à la lumière desquels elle décidera plus tard si chacun des fonds
litigieux tombe ou non sous le coup de cette disposition.

L’article 9, paragraphe 3, alinéa 2, de la Convention est ainsi
conçu :

« Les propriétés rurales qui sont destinées principalement à
subvenir aux besoins d'entreprises appartenant à la grande
industrie (fonds d'exploitation laitière, d'exploitation forestière,
etc.) sont considérées, au sens du présent article, comme faisant
partie des entreprises aux besoins desquelles elles subviennent. »

‘Tl convient de constater, tout d’abord, que cette disposition fait
partie du chapitre premier du titre III de la Convention, chapitre
qui a trait à la grande industrie, alors que la grande propriété rurale
fait l’objet du deuxième chapitre. Il ne serait donc pas exact, en
vue d'arriver à une interprétation restrictive de la disposition dont
il s’agit, de la considérer comme une exception au principe de l’expro-
priabilité de la grande propriété rurale. Si l’on peut dire, dans un
certain sens, que l’article 9, paragraphe 3, alinéa 2, limite la règle
générale de l’article 12, alinéa premier, il n’en est pas moins vrai que
la place qui lui revient dans le système de la Convention est tout
autre que celle qu’y occupe l’article 12. Rentrant dans le système
des règles concernant la grande industrie, l’article 9, paragraphe 3,
49 ARRÊT N° 7, — HAUTE-SILÉSIE POLONAISE

alinéa 2, doit être interprété en tenant compte, avant tout, du rap-
port dans lequel il se trouve avec ces règles.

Son but est sans aucun doute de maintenir les entreprises indus-
trielles dans toute leur étendue et leur capacité de fonctionnement.
C’est évidemment en considération de ce rapport entre l’entreprise
et la propriété rurale que la Convention écarte, dans l’article 13,
alinéa 2, l’application des dispositions relatives à l’expropriation
de la propriété rurale aux terrains agricoles qui, selon l’article 9,
paragraphe 3, alinéa 2, doivent être considérés comme faisant partie
d’une telle entreprise. C’est pour la même raison que, d’un autre
côté, elle permet de les exproprier en même temps que l’entreprise,
soit dans les conditions spéciales visées à l’article 7, soit, conformé-
ment à l’article 8, après quinze ans à partir du transfert de la
souveraineté.

Il s’agit de propriétés rurales qui sont destinées principalement
à subvenir aux besoins d'entreprises appartenant à la grande
industrie. L'élément essentiel est donc la destination, c’est-à-dire
un rapport de fait établi par la volonté de l’homme. Sans doute,
l'affectation de la propriété à l’entreprise doit être réelle et raison-
nable ; mais il n'est aucunement exigé qu’elle présente un caractère
de nécessité. Ii faut plutôt partir de l’idée que personne ne connaît
mieux que l'entrepreneur lui-même les besoins de son entreprise,
et que, partant, il suffit, dans la règle, de constater que l'affectation
existe.

La destination ci-dessus visée doit être la destination principale
de la propriété. Il n’est pas nécessaire que ce soit la destination
exclusive ; si un fonds est principalement destiné à fournir du lait
ou de la viande aux ouvriers, cette destination n’est pas écartée par
le fait qu’il y a un excédent de production et que cet excédent est
vendu au public en général.

La destination principale, qui, de l'avis de la Cour, peut aussi
résulter d’un cumul d’affectations différentes de la propriété, doit
être de subvenir aux besoins de l'entreprise. C'est surtout quant à la
détermination de ces besoins que les Parties sont en désaccord, le
Gouvernement polonais prétendant que les besoins doivent être
réels, présents, durables, et essentiels pour l’entreprise, et le Gou-
vernement allemand soutenant que tous les besoins réels d’une
entreprise peuvent entrer en ligne de compte, même s'ils sont futurs,
temporaires et non strictement essentiels pour l’entreprise comme

telle.
50 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Il va de soi ‘que des besoins fictifs ou imaginaires ne sont pas des
besoins au sens de la Convention. Mais, du moment qu'il s’agit de
besoins réels de l’entreprise, ce serait aller à l'encontre de la lettre
et de l’esprit de la disposition que d'y-introduire d’autres conditions
ou. limitations. I] est donc certainement inadmissible de ne tenir
compte que de besoins qui représenteraient les conditions mêmes
d'existence de l’entreprise ; mais il est également inadmissible
d’exclure les besoins temporaires, si ce caractère n’est pas incompa-
tible avec l'affectation d’une propriété rurale, affectation qui ne
pourrait guère être rigoureusement momentanée ; on ne saurait
enfin négliger les besoins futurs, alors qu’il est, non seulement
légitime, mais nécessaire pour toute entreprise industrielle, de
pourvoir à temps aux besoins de l’avénir, La considération des
besoins futurs est tellement liée à la vie des entreprises, que la Cour
ne saurait attacher de l’importance à l'argument que la Partie
défenderesse a prétendu tirer, en sens contraire, des mots « sont
considérés. ... comme faisant partie des entreprises aux besoins
desquelles elles subviennent ». De l'avis de la Cour, il ne s’agit là. que
d’une locution abrégée, qui n’a aucunement pour but de restreindre
le sens naturel des mots employés dans la première partie de la
disposition et qui sont ceux qui en déterminent la véritable portée.

En ce qui concerne la nature des besoins que vise l’article 9,
paragraphe 3, alinéa 2, les exemples ajoutés entre parenthèses —
«fonds d'exploitation laitiére, d'exploitation forestière, etc.» —
démontrent qu'ils peuvent être de nature fort différente et, notam-
ment, que les besoins économiques et sociaux des ouvriers entrent
en ligne de compte aussi bien que les besoins techniques de.1’entre-
prise comme telle. Il ne s'agit, d’ailleurs, que d’exemples vraisem-
blablement choisis pour aider à la compréhension de la règle, en
raison de l’importance spéciale qu’ils présentent, dans les conditions
industrielles et sociales de la Haute-Silésie. D’autres emplois des
terrains ayant pour but d'améliorer les conditions de vie des ouvriers
et employés de l’entreprise sont également compris dans la disposi-
tion : on peut citer l’utilisation des terrains pour la production de
viande ou d’autres aliments, pour la construction de maisons
ouvrières, pour l’assignation de lots de terre a’cultiver.

Par contre, il ne serait guère justifié de se fonder sur le fait que les
exemples ajoutés entre parenthèses dans le texte conventionnel ne
visent que les exploitations agricoles et forestières, pour en déduire
que la seule possession de la surface, ne constituant pas une exploi-
SI ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

tation agricole, ne saurait entrer en ligne de compte. Les mots
décisifs, à cet égard, sont les mots « propriétés rurales qui sont
destinées, etc. ». Or, des terrains incultes ou non cultivables sont, de
même que des terrains cultivables, des propriétés rurales ; si, en
fait, ils ont la destination voulue, ils tombent également sous le
coup de l’article 9, paragraphe 3, alinéa 2.

La Cour croit enfin devoir rappeler expressément qu'il est de toute
évidence que les besoins visés dans cette disposition ne sauraient
être appréciés que par rapport aux conditions particulières de la
Haute-Silésie.

+ * «

C’est en partant de ces considérations qu'il faut déterminer quels
sont, à un point de vue général, les termes de la question dite des
dommages miniers. Ces dommages, qui sont la conséquence directe
ou indirecte de la possibilité d’écroulements et d’affaissements de la
surface, peuvent résulter soit de la nécessité de ne pas exploiter
complètement les gisements pour ne pas nuire à la surface, soit de
l'obligation de dédommager le propriétaire de celle-ci ; ils ont des

suites économiques plus ou moins importantes selon la nature du
_ sol et la manière dont il est utilisé. La Cour se réserve de développer
plus en détail, à propos de certains cas d’espèce, le caractère des
dommages et de leurs conséquences, étant entendu que, pour des
cas qui suivront, elle pourra se référer aux explications fournies au
sujet des cas antérieurs.

Le Gouvernement allemand a fait valoir que les entrepreneurs
‘de mines en Haute-Silésie appliquent le systéme consistant à

s'assurer la propriété de la surface pour se mettre à l’abri des consé-
quences économiques des dommages miniers, qui semblent être
particulièrement graves et fréquents dans ce bassin minier en
raison de conditions géologiques qui lui sont propres. Le Gouverne-
ment allemand voit dans ce fait une destination de la surface aux
besoins de l’entreprise minière.

Le Gouvernement polonais n’a pas contesté que c’est à l’acquisi-
tion des terrains que l’on a eu généralement recours en Haute-Silésie
pour éviter les conséquences économiques des dommages miniers
ou de la possibilité de dommages miniers. Mais il allégue que la pro-.
priété de la surface n’est pas désormais absolument nécessaire à cet
effet, car la technique moderne connaît des procédés qui permettent
d'éviter tout dommage à la surface.
52 ARRÊT N° 7, — HAUTE-SILÉSIE POLONAISE

De l'avis de la Cour, l’allégation du Gouvernement polonais n’exclut
pas que la possession de la surface puisse répondre à un besoin de
l’entreprise minière ; elle exclut seulement que ladite possession soit.
dans tous les cas le seul moyen de satisfaire à ce besoin. Cela revient.
à dire que la possession de la surface en vué de protéger l’entreprise
contre les conséquences économiques des dommages miniers ne
présente pas un caractère de nécessité. Or, quand même cela serait
exact — point que la Cour n’a pas besoin de décider —, l’article 9,
paragraphe 3, alinéa 2, n’exige pas, ainsi qu’il a été dit ci-dessus,
que l’affectation d’une propriété rurale aux besoins de l’entreprise
présente un caractère de nécessité. Si, en fait, le système qui con-
siste à S'assurer la propriété de la surface est employé, et si l’affec-
tation existe, l’article 9, paragraphe 3, alinéa 2, s'applique , le choix
entre plusieurs moyens possibles de satisfaire à un besoin doit être
laissé à l'entrepreneur lui-même.

Il résulte des explications données par les témoins-experts que la
Cour a entendus, comme suite à l’ordonnance du 22 mars 1926, que
l'emploi des procédés auxquels le Gouvernement polonais a fait
allusion ne peut pas empêcher totalement l’affaissement de la surface
mais peut seulement en diminuer les conséquences. Le procédé qui
consiste à introduire un mélange de sable et d'eau dans les cavités
produites par l'extraction du charbon (remblayage: hydraulique)
est, en outre, très coûteux et exige de grandes installations. On ne |
peut donc, en général, y avoir recours que soit dans les circonstances
où il est particulièrement important de diminuer et de ralentir
l’affaissement, soit afin d'exploiter des couches dont l’épaisseur ne
permet qu’une extraction par tranches. |

D'autre part, il ressort des explications entendues en la même
occasion, qu’il est de toute importance, pour les entreprises miniè-
res de pouvoir disposer de la surface, entre autres afin d'éviter que
celle-ci soit utilisée d’une manière qui aggraverait les effets écono-
miques d’un écroulement ou d’un affaissement. Il y a même lieu de
tenir compte du danger que le propriétaire de la surface spécule sur
les dommages-intérêts à obtenir de l’entreprise en utilisant les
terrains d’une manière qui pourrait justifier des réclamations parti-
culièrement élevées.

En outre, il y a lieu d'observer que les dommages de mines ne se
produisent pas d’une façon exclusive sur les parties de la surface
qui se trouvent immédiatement au-dessus des couches de charbon
exploitées ou en exploitation, mais qu'ils s'étendent aux alentours.
53 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

où la surface subit des influences qui entraînent l'obligation de
verser des indemnités aux propriétaires. |

Z.

LES CAS D’ESPECE.

a) Comte Nikolaus Ballestrem.

En ce qui concerne les propriétés du comte Nikolaus Ballestrem,
dont la qualité de ressortissant allemand n’a pas été contestée,
Vavis officiel publié dans le Monitor Polski du 31 décembre 1924
indique comme objet de la notification les domaines « Ruda et
Neu-Ruda, situés dans le cercle de Swietochlowice, d'une superficie
de 320 ha». Cette superficie ne représente pas toute l'étendue
desdits domaines, mais seulernent les parties dont l'exploitation
agricole est directement assurée par le propriétaire, plus 15 ha de
terrains incultes.

Ii ressort des cartes et des autres preuves apportées que tous les
terrains visés par la notification se trouvent au-dessus de mines
appartenant au comte Nikolaus Baliestrem ou de mines dont il
est co-propriétaire.

La Partie demanderesse a soulevé deux objections contre l’ex-
propriation de Ruda et Neu-Ruda. D'abord, une objection princi-
pale, basée sur le fait que les fonds en question couvrent com-
plètement des mines appartenant au comte Ballestrem ou à des
communautés (indivisions, en l'espèce, Gewerkschaften) dont est mem-
bre le comte Ballestrem ; et, ensuite, une objection subsidiaire,
fondée sur la considération que l'exploitation agricole du fonds
est une exploitation laitière au profit des ouvriers. La Partie deman-
deresse a déduit de la coïncidence topographique entre la surface
et les concessions minières, qu’en raison des dommages de mines,
la surface serait nécessaire à l’exploitation des mines situées en-
dessous, et qu’il y aurait donc lieu d’appliquer le principe posé à
l’article 9, paragraphe 3, de la Convention. Cette allégation a été
elle-même expliquée par la considération suivante : les conséquen-
ces économiques. de ces dommages, maintenant écartées parce que
la propriété de la surface appartient au comte Ballestrem, devien-
draient réelles et très nuisibles aux intérêts de l’entreprise, si cette
: «face lui échappait par suite d’une expropriation et tombait dans.
les mains d’un tiers.
54 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Au cours de la procédure écrite et orale, la Partie défenderesse
n'a opposé à l’objection principale d'autre argument que celui
d’après lequel les dommages de mines invoqués n'auraient plus à
se produire. A cet égard, la Cour renvoie à l'exposé fait plus haut.
D'autre part, la question se pose à la Cour aux deux points de vue
suivants :

1) Les terrains en question, couvrant des mines qui appartiennent
au patrimoine du comte Ballestrem, sont-ils, en fait, destinés
principalement à subvenir aux besoins des entreprises en vue de
la possibilité de dommages miniers ?

2) Le fait que le comte Ballestrem, propriétaire de la surface,
n'est pas propriétaire unique de toutes les mines couvertes par
lesdits terrains, peut-il priver de sa force l’objection alléguée ? .

Des renseignements supplémentaires fournis par les Parties,
comme suite à l’ordonnance du 2z mars 1926, la Cour a pu déduire,
tout spécialement pour le cas présent, que, dans les biens-fonds de
Ruda et Neu-Ruda, le besoin de posséder la surface au-dessus des
concessions minières existe à cause : 1° de l'identité géologique du
terrain sur lequel se trouvent les fonds Ballestrem avec le reste
du terrain minier de la Haute-Silésie, ce qui permet de lui appliquer
les raisons déjà appréciées en termes généraux ; 2° de l'existence
dans les exploitations de Ruda et Neu-Ruda de couches de charbon
d’une grande puissance ainsi que de couches se trouvant à une faible
distance de la surface, couches dont l’exploitation exerce toujours
une influence sur la surface ; 3° des dommages de mines qui se
sont déjà effectivement produits dans les terrains boisés de Ruda ;
4° de la coïncidence complète entre les biens-fonds dont la pro-
priété appartient au comte Ballestrem et certaines concessions
minières, coincidence qui est confirmée par les cartes présentées ala
Cour et que la Partie défenderesse n’a pas contestée ; 5° du fait que
les terrains notifiés ne constituent pas un domaine (ou une partie
de domaine) présentant une continuité géographique et situé en
un seul endroit du bien-fonds, mais consistent en des parcelles
séparées entre elles et réparties sur l’étendue totale du fonds, ce
qui serait de nature à entraver les communications entre les autres
parties du fonds et, partant, à en rendre l'exploitation difficile.

Les dépositions des témoins-experts ont, de même, prouvé,
pour ce qui concerne la présente question, qu’une partie de la
superficie notifiée avait été achetée par l’entreprise minière en
raison, précisément, des dommages de mines, fait qui, dans une
55 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

entreprise bien administrée, ne se serait jamais produit qu’en pré-
sence d’une probabilité sérieuse de dommages effectifs.

Le second point de vue auquel la Cour doit se placer a trait au
fait que le comte Ballestrem n’est que co-propriétaire de certaines
des mines qui se trouvent au-dessous de son domaine. Cette cir-
constance empéche-t-elle que la disposition de l’alinéa 2 du para-
graphe 3 de l’article 9 de la Convention s’y applique ?

Il s’agit de trois mines appartenant à des sociétés minières de la
forme appelée Gewerkschaften alten. Rechts, qui n’ont pas la person-
nalité juridique. Le comte Ballestrem possède dans deux de ces
mines la majorité des parts, et, dans la troisième, la moitié. Il ¥
possède l’intérét principal et l'influence dominante. La grande
majorité des parts miniéres qui lui appartiennent est comprise
dans son fidéicommis, dont les domaines en question font égale-
ment partie.

Dans ces conditions, il est clair que la situation ne saurait étre
la même, selon qu’il s’agit d’un tiers complètement étranger à
l'entreprise ou du comte Ballestrem, co-propriétaire de celle-ci.
Le premier n’aura aucun intérêt à ménager les bénéfices de l’entre-
prise ; il cherchera plutôt à tirer lui-même profit, fût-ce au détri-
ment de la mine, du fait de posséder la surface. Le second, au
contraire, aura toujours en vue le fait que tout préjudice, toute
nouvelle dépense imposée à la mine, doit nécessairement atteindre
ses propres intérêts en tant que co-propriétaire. Dans le cas pré-
sent, c’est le comte Ballestrem qui ressentira en premier lieu et le
plus intensément tout préjudice porté aux entreprises.

Une partie de ces entreprises — fait non contesté — a été liée
par le comte Ballestrem aux mines lui appartenant en propre,
en vertu d’un contrat d’affermage, passé afin d'assurer une exploi-
tation rationnelle des mines appartenant à ces entreprises, mines
qui ne sont facilement accessibles qu’en partant de la mine de
Brandenburg qui appartient au comte. Mais, d’après une des clauses
de ce contrat, le comte est responsable des dommages de mines,
c’est-à-dire se trouve seul, au point de vue de la question actuelle,
dans la situation de propriétaire.

La Cour est d’avis que le fait que le comte Ballestrem n'est que
co-propriétaire de certaines des mines couvertes par son domaine
n'empêche pas l’application, aux terrains visés par la notification,
de l'alinéa 2 du paragraphe 3 de l’article 9 de la Convention, et que,
déjà en raison des dommages de mines, ces terrains sont destinés
56 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

principalement à subvenir aux besoins des entreprises du comte.
Elle estime, par conséquent, que l’objection alléguée contre l’ex-
propriation par la Partie demanderesse est fondée.

Dans ces conditions, il n’y a pas lieu pour la Cour d'examiner en
détail l’objection subsidiaire de la Partie demanderesse, selon la-
quelle les domaines de Ruda et de Neu-Ruda constitueraient une
exploitation laitière au sens de la Convention de Genève. Elle se
borne à constater qu’elle considère ce caractère comme suffisamment
établi par les preuves qui lui ont été présentées à ce sujet. En outre,
la Cour est d’avis, sur la base des allégations de la Partie demande-
resse, et que la Partie défenderesse n’a pas réussi à réfuter, que cette
exploitation laitiére est principalement destinée 4 subvenir aux
besoins de la population ouvrière et autre, dépendant des entrepri-
ses industrielles du comte Ballestrem.

b) Société anonyme Giesche.

Le siège social de la Société anonyme Giesche (Giesche Spolka
akcyjna) est à Katowice. Elle a été fondée en 1897 par la Berg-
werksgesellschaft Georg von Giesche’s Erben à Breslau. C'est à la
première Société qu'ont été transférées, en mars 1022, toutes les
mines de la Société Georg Giesche’s Erben, situées dans les terri-
toires attribués à la Pologne, et c’est à cette occasion que l’ancien
nom de la Société « Georg Giesche’s Erben», qui figure dans la notifica-
tion et dans la conclusion n° 3 de la Requête, a été changé en celui
de Société anonyme Giesche, fait signalé dans le Mémoire de la Par-
tie demanderesse et non contesté. Il ressort des pièces de procédure
qu'un directeur général de nationalité allemande se trouve à la
tête du Comité de direction de cette dernière Société ; que cinq des
sept membres du « Conseil de surveillance » de la Société sont éga-
lement des ressortissants allemands ; que toutes les actions de la
Société appartiennent à la « Bergwerksgesellschaft Georg Giesche’s
Erben » à Breslau, dont le caractère de société contrôlée par des
Allemands n'a pas été contesté. La Société anonyme Giesche à
Katowice doit, dès lors, de l'avis de la Cour, être considérée comme
une «société contrôlée par des ressortissants allemands» aux
termes de la Convention de Genève. D'ailleurs, il n’y a pas de
divergence d'opinions entre les Parties sur ce point.

Les terrains suivants appartenant a la Société anonyme Giesche
57 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

ont été indiqués dans l’avis officiel relatif à l’expropriation publié
dans le Monitor Polski du 30 décembre 1924 :

« Les parties non reboisées et non utilisées pour l'exploitation
-industrielle dela propriété fonciére-situées dans le cercle dePszczyna,
dans les communes de Mokry, Laziska Gorne et Jedlina, dans le
cercle de Rybnik, dans les communes de Baranowice et Kleszczow,
dans le cercle de Swietochlowice, dans les communes de Nowy
‘Bytom, Brzozowice, Kamien, Wielka Dabrowka, Brzeziny et
Wielkie Hajduki, dans le cercle de Katowice, dans les communes
de Antoniow, Bogucice, Brynow, Dabrowka Mala, Giszowiec,
Janow, Myslowice, Rozdzien, Szopienice et Zaleze, et dans la ville de
Katowice. »

Les Parties ont fait des déclarations divergentes en ce qui con-
cerne la superficie des terrains visés par la notification. L’ avis
officiel publié dans le Monitor Polski ayant mentionné une superficie
totale de 3150 ha, chiffre qui, d’aprés le Gouvernement polonais, indi-
que la superficie de l’ensemble des biens de la Société (y compris les
biens non visés par la notification), le Gouvernement allemand a
déclaré que le texte de la notification adressée à la Société, ainsi’
que les textes polonais et allemand publiés dans le journal officiel
polonais, pouvaient uniquement être entendus dans ce sens que le
chiffre indiqué se rapportait aux seuls terrains frappés par l’inten-
tion de liquider, mais que ce chiffre ne correspondait ni à l’étendue
des propriétés rurales de la Société, qui seraient tout au plus de
1730 ha, ni à la totalité de la superficie des fonds, qui $s ’élèverait

-à 4218 ha.

La divergence portant sur le chiffre total de la superficie démontre
-qu’il existe ici une irrégularité de la notification. Abstraction faite
de la question de savoir si les terrains compris dans la notification
sont ou non expropriables, — question qui sera examinée par la
suite —, la Cour trouve que le chiffre indiqué dans la notification
semble être erroné, et, en tout cas, qu’il rend incertaine l'identifi-
cation des lots soumis à l’expropriation.

Il y a lieu d'ajouter que, par lettre en date du ‘To mars 1926,
Vagent du Gouvernement allemand a communiqué à la Cour trois
cartes relatives aux propriétés rurales de la Société Giesche, au
sujet desquelles le Gouvernement polonais n’a pas formulé d’obser- ©
-vations.

Les Parties se sont prononcées sur chacun des biens-fonds de la
58 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Société individuellement, savoir ses propriétés sises à Katowice,
les domaines Mala Dabrowka, Zaleze (y compris Dolne Hajduki),
Jedlin, Mokre, Baranowice et Gieszowiec (Gieschewald). La Cour |
examinera donc séparément le cas de chacun de ces domaines.

1) Terrains à Katowice.

Tl a été indiqué plus haut que l’agent du Gouvernement
demandeur, en réponse à une question que la Cour avait décidé
de lui poser, l’a priée de statuer sur les terrains de la Société
anonyme Giesche A Katowice, conformément à la conclusion de
son Gouvernement et 4 la déclaration du représentant du Gouver-
nement défendeur.

La Cour constate que le retrait de la notification est désormais un
fait acquis et que les terrains susvisés se trouvent donc. définitive-

“ment à l'abri de toute expropriation possible aux termes de
Varticle 15 de la Convention de Genéve.

2) Domaine de Zaleze (y compris Dolne Hajdukt).

Selon la Partie demanderesse, la superficie totale de ce domaine
est de 482 ha, dont 135 ha de terrain forestier et 347 ha de terrain
agricole ; la Partie défenderesse n’a pas indiqué de chiffres au cours
de la procédure, et il ne s’en trouve pas non plus dans l’avis officiel
comportant la notification méme. Ce document, en effet, se borne
à signaler les parties du domaine destinées à être expropriées par
la vague indication — qui se réfère, d’ailleurs, à la totalité des
propriétés de la Société Giesche — qu'il s'agit de «terrains non
. reboisés et non utilisés pour l’exploitation industrielle » ; il ne précise -
pas davantage l'étendue du domaine de Zaleze que celle des autres
fonds visés par la notification.

La Partie demanderesse a soulevé une objection principale
contre l’expropriation des terrains en question, et une objection
subsidiaire.

L’objection principale se fonde sur l’allégation que tout le domaine
se trouve situé au-dessus des mines de la Société. Le bien-fondé
de cette allégation découle sans doute possible des cartes mention-
nées ci-dessus. Et la Partie défenderesse n’a pas contesté l’alléga-
tion en question ; elle s’est bornée à soutenir que le fait allégué ne
serait pas pertinent parce que la technique moderne d'exploitation
59 : ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

minière permet d'éviter des dommages à la surface. Cet argument
a cependant été déjà repoussé par la Cour. On peut donc considérer
que l’allégation sur laquelle se base la première objection soulevée
par la Partie demanderesse est un fait acquis sur lequel la Cour
peut fonder son jugement.

Les faits sur lesquels s'appuie l’objection subsidiaire semblent
à la Cour également établis. Ces faits sont que la plus grande partie
du terrain agricole, dont le chiffre total est de 347 ha, est affermée
à des ouvriers, le reste (« une partie minime ») se trouvant exploitée
directement par la Société. Cette exploitation, qui d’ailleurs se
soide par un déficit, a pour but l’approvisionnement des ouvriers
et la production de foin et de paille pour les chevaux des mines.
La Partie défenderesse n’a pas contesté ces faits. Elle s’est bornée
à dire que les terrains Zaleze et Dolne Hajduki constituent des
biens-fonds typiques dont une partie seulement (l'étendue de cette
partie n’est pas précisée par le défendeur) est affermée aux ouvriers
sous forme de baux à court terme. A cet argument il a été ajouté
plus tard que ces domaines, purement agricoles, sont soumis sans
autre à l’expropriation en vertu de l'article 12, alinéa premier, de
la Convention de Genève.

La Cour ne peut pas accepter ce point de vue. Dans son opinion,
les faits allégués par la Partie demanderesse et qui n’ont pas été
contestés par la défenderesse, doivent, comme il a été déjà dit, être
considérés comme établis. D'ailleurs, l’utilisation actuelle de ces
terrains au profit des ouvriers et en vue de produire du fourrage
pour les chevaux des mines suffit pour les faire considérer comme
principalement destinés aux besoins de l’entreprise minière tels
que ces besoins ont été interprétés par la Cour.

En conséquence, aussi bien l’objection principale que celle qu’on
a qualifiée de subsidiaire doivent être considérées comme fondées.

3) Domaine de Jedlin.

Selon le Mémoire du Gouvernement allemand, la superficie
totale de ce domaine est de 589 ha, dont 283 ha de terrain forestier ;
le reste consiste en terrains agricoles. Les pièces de la procédure
écrite émanant du Gouvernement polonais n’indiquent pas de chif-
fres, et. ce Gouvernement n’en a pas non plus fourni au cours
de la procédure orale.

Il est établi que la partie non boisée du domaine de Jedlin se.
60 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

trouve actuellement en exploitation agricole. Ainsi qu’il résulte des
déclarations faites devant la Cour par le Gouvernement demandeur,
et qui n’ont pas été contestées du côté polonais, cette exploitation
entraîne, toutefois, des déficits considérables.

A l'appui de son objection contre l’expropriation, le demandeur
allégne en premier lieu que ce domaine a été acquis, malgré son
manque de fertilité, en vue de l’utilisation du sable qui s’y trouve,
pour les besoins des mines Giesche. L’exploitation du sable n’est pas
encore commencée et les déclarations des Parties varient en ce qui
concerne l’époque pour laquelle elle peut être prévue. La destination
effective du domaine de Jedlin à l’utilisation ultérieure pour les
‘besoins de la Société Giesche doit, néanmoins, être considérée comme
acquise, étant donné l’emploi que trouve le sable, en grandes
quantités, pour le remblayage hydraulique des mines.

A l’allégation de la Partie demanderesse, la Partie défenderesse
a opposé l’argument qu’une utilisation future ne rentre pas dans
le cadre de l’article 9, paragraphe 3, de la Convention de Genève ;
la Cour, cependant, ainsi qu’il a déja été dit, ne saurait reconnaitre
cette interprétation comme fondée. Par conséquent, elle considére
comme établi que le domaine de Jedlin répond, de par sa destination
principale, aux conditions prévues par l’article précité. Dans ces
conditions, il semble superflu de s'arrêter à la destination actuelle
de la partie du domaine exploitée d’une façon agricole.

4) Domaine de Mokre.

Selon les déclarations faites au cours de la procédure écrite, la
superficie du domaine de Mokre est de 717 ha, dont 316 ha de ter-
rain forestier et 401 ha de terrain agricole. Il ressort des cartes
mentionnées plus haut que le domaine de Mokre couvre des mines
ou des gisements. Une partie de la propriété se trouve en exploita-
tion laitière.

En partant de ces faits, la Partie demanderesse soulève, en
premier lieu, l’objection fondée sur la destination du domaine, qui
serait de garantir le propriétaire contre les conséquences des dom-
mages de mines ; en second lieu, elle soulève l’objection fondée sur
Vutilisation actuelle des terrains non forestiers en fonds d’exploi-
tation laitière destinée à l’approvisionnement de la population qui
dépend de l’entreprise. La situation ainsi déterminée est analogue
à celle du domaine Ballestrem, et les arguments opposés par la
Partie défenderesse aux allégations de la Partie demanderesse soat
les mémes.
61 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Les résultats de l’audition de témoins-experts, qui a eu lieu,
comme suite à l'ordonnance du 22 mars 1926, permettent à la Cour
de reconnaître le bien-fondé des objections avancées par la Partie
demanderesse. Il a été, en effet, prouvé que la partie méridionale
des concessions minières est couverte par les terrains de surface
appartenant à la Société Giesche, et que les couches exploitées ou
à exploiter se trouvent à une faible distance de la surface, ce qui
établit d’une façon évidente le besoin qu’a l’entreprise de cette sur-
face et, en même temps, le danger menaçant de dommages de
mines. Dans le reste de la concession, les sondages faits ont démon-
-tré l'existence de couches qui seront exploitées à leur tour. En
outre, un document déposé par l’agent de la Partie deman-
deresse lors de la séance du 13 avril 1926 et qui n’a pas été
contesté, établit d’une façon décisive le fait de la destination
telle que la Cour la comprend. II s’agit d’une lettre adressée au
_ Conseil des Représentants de la Société anonyme Georg von
Giesche’s Erben et datée du ro octobre rgor. A cette époque, on
préparait l’acquisition du domaine de Mokre en vue de l’exploita-
tion future des mines situées dans ce domaine et en vue d'éviter
la nécessité d’avoir à acquérir plus tard, quand les mines seraient en
exploitation, les mêmes terrains à un prix bien plus élevé. Il ressort
donc que le but visé par l’achat du domaine de Mokre était d'éviter
une spéculation qui porterait préjudice aux intérêts de l’entreprise.

Pour ce qui est de l’objection subsidiaire soulevée par la Partie
demanderesse contre l’expropriation du domaine, il suffit de ren-
voyer à ce qui a été dit à cet égard au sujet du domaine du comte
Ballestrem.

5) Domaine de Baranowice. .

La superficie totale de ce domaine est, selon les indications de la
Partie demanderesse, qui n’ont pas été contestées, de 1072 ha. Des
données différentes ont été fournies par les Parties en ce qui concerne
l'étendue des terrains forestiers de ce domaine ; d’après le Gouver-
nement allemand, ces terrains comprennent 625 ha, tandis que le
Gouvernement polonais fait observer que la Société intéressée a
indiqué la surface boisée comme étant de 550 ha.

Il y a lieu de constater que la Partie défenderesse a déclaré, dans
son Contre-Mémoire, en vue de préciser le sens des termes « parties
non reboisées et non utilisées pour l'exploitation minière », que les ~
62 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

terrains employés d'une manière industrielle ont été soustraits
d'avance, par la notification même, à toute possibilité d’expropria-
tion, et qu’il en est de même des terrains boisés. Cette interprétation
‘ ne se réfère cependant qu’à celles des superficies boisées qui, en
vertu de l’article 12, alinéa 2, ne doivent pas être considérées comme
faisant partie des grands fonds agricoles et qui, partant, ne sont pas,
avec ces derniers, soumises à l’expropriation. Il est donc important
de constater quelle est l’extension de ces superficies boisées par
rapport à l'étendue totale du domaine.

Le Gouvernement polonais a prétendu à plusieurs reprises, au
cours de la procédure, que l’exception prévue à l’article 12 s'applique
à toute la superficie boisée du domaine Baranowice. Par conséquent,
cette partie serait, selon lui, expropriable au même titre queles
terrains agricoles. Ainsi, le domaine tout entier, à l’encontre de ce
qui est dit dans la notification, serait soumis à l’expropriation.

Le Gouvernement polonais semble être arrivé à cette nouvelle
conclusion sur la base d’une lettre de la Société Giesche en date du
Ig janvier 1925; un passage de cette lettre indiquerait, selon l’inter-
prétation dudit Gouvernement, que la partie boisée et la partie
agricole du domaine Baranowice sont si étroitement liées que,
si cette dernière partie était expropriée, la première ne pourrait
plus étre utilement exploitée.

La Partie demanderesse a, toutefois, contesté cette interprétation
et, en invoquant le texte complet de la lettre précitée, elle a pu soute-
nir que la déclaration de la Société devait plutôt être comprise dans
le sens contraire. En effet, cette déclaration contient, entre autres
choses, que « tout le bois gagné dans nos fonds, pour autant qu’il
n’est pas immédiatement utilisé pour l’agriculture, est distribué à
nos exploitations industrielles, notamment Baranowice. ... En
raison de la connexité étroite entre l’agriculture et l’industrie, une
expropriation de nos fonds mettrait en danger l'exploitation de nos
usines et ne pourrait qu'être nuisible à l’économie nationale. »
Il ne résulte pas de ce texte que la possibilité d’exproprier la partie
agricole justifie l’expropriation de la partie boisée.

La Partie demanderesse, tout en reconnaissant le lien qui existe
entre les deux parties du domaine Baranowice, insiste donc sur
l'importance prépondérante de la partie boisée qui donne à ce
domaine le caractère principal d’un fonds d’exploitation forestière,
63 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

acquis comme tel en vue de la production de bois de mines. A cette
allégation, la Partie défenderesse s’est bornée à répondre que le
but de l’acquisition d’un domaine ne joue aucun rôle au point de
vue de l'application de la Convention de Genève.

Il convient également de constater que la Partie demanderesse a
allégué que l'exploitation de la partie forestière a lieu pour les
besoins de la mine (étayage) et que cette allégation n’a pas été
contestée par la Partie défenderesse. La Cour considère donc comme
établi pour les besoins de la cause que le domaine de Baranowice
répond aux conditions de l’article 9, paragraphe 3, alinéa 2,
en raison de l’exploitation forestière. |

La même conclusion s'impose pour ce qui concerne le terrain non
forestier, parce que ce terrain, qui se trouve en exploitation agricole,
sert aux besoins de ravitaillement des ouvriers et d’approvisionne-
ments en foin, paille, etc., des chevaux des mines.

Le Gouvernement allemand a d’ailleurs ajouté, dans sa Réplique,
qu'une grande partie de ce terrain a, déjà sous le régime alle-
mand, été mise à la disposition de l’œuvre de la réforme agraire;
que des contrats ont été passés à cette fin depuis longtemps avec
les communes ; que les fermiers se trouvent en possession de leurs
terres et que, seule, l’Auflassung manque encore. A ces allégations,
la Partie défenderesse n’a opposé aucun argument, ni dans sa
Duplique, ni au cours de la procédure orale. Or, en ce qui concerne
les parties du domaine auxquelles elles se réfèrent, ces alléga-
tions auraient pour effet de rendre applicable l’article 9, à l’exclu-
sion de l’article 12 de la Convention de Genève ; elles constitueraient
donc des circonstances qui contribueraient à confirmer le résultat
auquel la Cour est. arrivée pour d’autres motifs.

6) Domaine de Giszowiec ( Gieschewald).

D'après les déclarations faites à la Cour par les deux Parties, la -
superficie totale de ce domaine est de 1120 ha. Ce bien-fonds coïn-
cide, d’après les cartes mentionnées ci-dessus, dans sa totalité avec .
des concessions minières appartenant à la Société Giesche.

Le domaine se. compose d’une partie non boisée qui, selon les
indications fournies par le Gouvernement défendeur, comprend
244 ha de terrain agricole.
64 . ARRÊT N° 7. — HAUTE-SILESIE POLONAISE

D'un autre côté, il est établi que la plus grande partie du domaine
de Giszowiec (d’aprés une indication du Gouvernement défendeur,
qui n’a pas été contestée, 876 ha) a été couverte de foréts. Ces
forêts ont été, d’après les déclarations des Parties, détruites par un
incendie ; le reboisement commencé par la Société se heurte à des
difficultés. Dans l’opinion de la Cour, ce dernier fait n’enlève pas
au terrain son caractère essentiel de fonds d'exploitation forestière
sur lequel ne saurait exercer une influence appréciable la circons-
tance qu’il existe dans le même domaine une partie cultivée, dont
l'étendue, par rapport à la superficie totale, est assez faible.

Il faut aussi observer que le mot «essentiellement » — («terrain
essentiellement forestier ») — employé par le Gouvernement deman-
deur, n’équivaut pas nécessairement au mot «exclusivement »,
mais vise plutôt la circonstance que le domaine est utilisé « princi-
palement », dans la majeure et plus importante partie, d’une
certaine manière. Or, c’est précisément là le sens de la phrase
qui, dans l’article 9, paragraphe 3, alinéa 2, détermine la nature
de la destination qui exclut de l’expropriation par le Gouver-
nement polonais certaines propriétés rurales. La partie qualifiée
d’agricole est, d’ailleurs, utilisée dans une mesure considérable,
ainsi qu'il a été démontré par une des cartes déposées, pour
construire des maisons ouvrières et fournir des jardins aux
ouvriers. Cette utilisation rentre sans doute dans la notion de la
destination aux besoins de l’entreprise, telle qu’elle a été établie
par la Cour. .

Pour toutes ces raisons, la Cour est d’avis que le domaine Giszo-
wiec répond aux conditions de l’article 9, paragraphe 3, alinéa 2,
de la Convention de Genéve.

c) Christian Kraft, prince de Hohenlohe-Oehringen.

Les propriétés rurales appartenant à Christian Kraft, prince de
Hohenlohe-Oehringen, sont situées, aux termes de l’avis officiel
concernant la notification, dans les communes de Bytkow (ancien-
nement Welnowiec) et Michalkowice, dans le cercle de Katowice :
selon le même avis, la superficie de ces propriétés est de 367 ha
65 ARRÊT N° 7. — HAUTE-SILESIE POLONAISE

La nationalité allemande du propriétaire doit être considérée
comme établie,

Selon. le Mémoire du Gouvernement allemand, les propriétés
visées par la notification font partie du fidéicommis du prince, qui
les aurait affermés à la Société anonyme Hohenlohe-Werke.

La Requête mentionne les fonds du prince Hohenlohe-Oehringen
parmi ceux qui seraient principalement destinés à subvenir aux
besoins d'entreprises industrielles et qui seraient, pour cette raison,
soustraits à l’expropriation aux termes de l’article 9, paragraphe 3,
de la Convention de Genève. Il y a lieu de constater que, ni dans
la Requête ni dans la procédure écrite ou orale, des précisions quel-
conques n’ont été fournies au sujet des besoins en question. Le
simple fait que le Gouvernement demandeur allégue l’existence d'un
contrat d’affermage en faveur de l’entreprise industrielle, contrat
dont lé but et la durée ne sont pas connus de la Cour, ne permet
‘pas à celle-ci de décider si l’article 9, paragraphe 3, est applicable
ou non.

La mention, toute sommaire, et sans aucune précision, de dom-
mages de mines, faite par l’agent du Gouvernement allemand, lors
de sa réplique orale, serait, même si l’on fait abstraction du point
de savoir si cet argument a été avancé en temps utile, insuffisante
pour prouver l’allégation de la Requête. La Partie défenderesse a
déclaré ne pas être en mesure de répondre à cet argument, qui
n'avait pas été avancé au cours de la procédure écrite.

La Cour ne peut donc que débouter le requérant de sa demande,
faute d’aliégations suffisamment substanciées.

d) Société anonyme Vereinigte Künigs- und Laurahiiite.

Les terrains visés par la notification et appartenant à la Ver-
einigte Kônigs- und Laurahiitte A.-G. für Bergbau- und Hütten-
betriebe à Berlin ont été décrits comme suit dans le numéro du
30 décembre 1924 du Monitor Polski :

«Les parties non reboisées et non utilisées pour l’exploitation
industrielle situées dans le cercle de Rybnik, dans les communes
de Czerwionka, Czuchow, Dôbiensko, Stare, Kamien et Leszczyny,
dans le cercle de Swietochlowice, dans les communes de Chorzôw,
Wielka Dabrowka, Kroleska Huta, Lagiewniki et Nowy. Bytom,
dans le cercle de Katowice, dans les communes de Antoniow,
66 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

Bangow, Maciejkowice, Przelajka et Siemianowice, et dans la ville
de Katowice. »

La superficie totale de ces propriétés est, selon le Gouvernement
polonais, de 1984 ha. Ce chiffre a, toutefois, été contesté du côté
allemand.

L'agent du Gouvernement polonais a déclaré, au cours de
l’audience du 8 février 1926, que la notification de l'intention d’ex-
proprier les terrains situés à Katowice aurait été retirée, étant
donné que la Société ne semble pas posséder des terrains dans cette
ville ; l'agent du Gouvernement allemand a pris acte de ces décla-
rations. D’autre part, il ressort des communications faites à la
Cour qu'une rectification concernant lesdits terrains et établis-
sant leur non-expropriabilité, a été également publiée dans le
numéro du 26 janvier 1926 du Monitor Polski. La Cour constate,
dès lors, que la notification de l'intention d’exproprier ces biens
n'existe plus.

Le Gouvernement demandeur a indiqué, dans son Mémoire,
la proportion des forêts, parcs et jardins, terrains non cultivables,
etc., des propriétés de la Société, en classant ces dernières en trois
groupes (biens-fonds Siemianowice-Bangow-Przelajka, bien-fonds
Maciejkowice-Antoniow et biens-fonds Czerwionka) ; — tout en
contestant les appréciations émises, à ce propos, par la Partie.
demanderesse, la Partie défenderesse n’a pas formulé d’observa-
tions au sujet des chiffres individuels indiqués. Au cours de l’audien-
ce de la Cour en date du 5 février, l’agent du Gouvernement alle-
mand a présenté à la Cour deux cartes des biens-fonds apparte-
nant à la Société anonyme Vereinigte Kônigs- und Laurahütte,
au sujet desquelles les représentants du Gouvernement polonais
n’ont pas formulé d'observations. Il y a lieu d’ajouter que chacun
des groupes de propriétés indiquées ci-dessus constitue un grand
fonds aux termes de l’article 12, alinéa premier, de la Convention
de Genève.

Jl résulte des déclarations faites devant la Cour au nom du Gou-
-vernement demandeur et qui n’ont pas été contestées, que la
propriété foncière de la Société Vereinigte Kônigs- und Laurahiitte
couvre essentiellement la propriété miniére de la Société.

D'un autre côté, il ressort des pièces de procédure que les pro-
duits des terrains agricoles sont, en partie du moins, utilisés pour
l'alimentation des ouvriers et pour l’approvisionnement des éta-
blissements industriels.
07 ARRÊT N° 7, — HAUTE-SILESIE POLONAISE

Le siège social de la Société est à Berlin. Il est, d’autre part,
établi que trois des cinq membres du Comité de direction sont des
ressortissants polonais et que le «conseil de surveillance », de
dix-huit membres, comprend onze membres de nationalité alle-
mande.

En ce qui concerne la distribution des actions, la Partie deman-
deresse allègue que 80% appartiennent à quatre personnes, ressor-
tissants d’autres pays que l'Allemagne ; elle n’a pas toutefois indi-
qué l’époque à laquelle les actions étaient ainsi réparties. Les quatre
personnes dont il s’agit sont: M. A. Weinmann, a Aussig, ressortis-
sant tchécoslovaque ; M. Bosel, à Vienne, ressortissant autrichien,
M. Askenazy, à Varsovie, et le prince Henckel von Donnersmarck,
à Neudeck, ressortissants polonais. La Partie défenderesse n’a pas
contesté que la situation, à cet égard, soit bien celle qui vient d’être
indiquée ; elle s’est bornée à soutenir qu’on ne saurait attacher de
l’importance à la possession de titres au porteur, étant donné qu'il
est impossible de contrôler en quelles mains ceux-ci se trouvent à
un moment déterminé. Elle a ajouté que la circonstance relevée
dans le Mémoire pourrait, tout au plus, se rapporter au moment
de la rédaction du Mémoire et non pas aux époques décisives visées
à l’article 12. Il ne semble pas que la Pologne, en exerçant le droit
qui lui est reconnu par l’article 19 de la Convention de Genève,
ait pris des mesures pour vérifier par qui la Société était réellement
contrôlée aux dates décisives. D’après les rapports de gestion de
la Société, deux des quatre personnes indiquées ci-dessus comme
actionnaires principaux ont fait partie du conseil de surveillance
de la Société au cours de l’année 1921-1922 pendant laquelle a
eu lieu le transfert de la souveraineté, tandis que tous les quatre en
font partie depuis l’année 1923-1924. La Cour est d’avis que ces
indices permettent de conclure que la très grande majorité des
actions se trouvaient entre les mains de ressortissants de pays
autres que l’Allemagne, au moins à la seconde des dates critiques
visées par l’article 12, n° 1.

*
* *

Si les indications fournies par la Partie demanderesse en ce qui :
concerne la composition de la direction et du conseil de surveil-
lance, ainsi que la nationalité des personnes qui, selon l’allégation
du demandeur, possèdent la majorité des actions, ne sont pas
68 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

contestées, il y a, en revanche, une divergence d'opinions quant à
l'importance relative qu’il convient d’attribuer aux divers organes
de la Société dans lesquels les ressortissants allemands et non
allemands sont représentés dans une proportion différente. Les
opinions des Parties diffèrent également en ce qui concerne la
possibilité de tenir compte de la possession d’actions au porteur.
C'est sur ces points que les débats ont principalement porté.

Pour ce qui concerne les doutes exprimés par la Partie défende-
resse au sujet du point de fait de la possession des actions aux
époques critiques visées à l’article r2 de la Convention de Genève,
la Cour a exposé les raisons pour lesquelles elle considère comme
établi, pour les besoins de la présente cause, que — du moins au
moment de la notification — la majorité des actions se trouvait
entre les mains de ressortissants de pays autres que l'Allemagne.
Etant donné que l’application de l’article 12 dépend du fait que
les biens expropriables sont ia propriété de ressortissants allemands
ou de sociétés contrôlées par des ressortissants allemands à la date
du 15 avril 1922 et au moment de la notification, il suffit, pour
exclure l’expropriabilité, d'établir que cette condition n'existait
pas à l’une de ces dates critiques.

S'appuyant, en première ligne, sur l’argument suivant lequel
la Société Kônigs- und Laurahütte ne serait pas une société con-
trôlée par des ressortissants allemands, la Partie demanderesse a
contesté que les propriétés de ladite Société tombent sous le coup

. de l’article 12 de la Convention de Genève. La Partie défenderesse,
soutenant que le contrôle est exercé par des ressortissants alle-
mands, considère, par contre, que l’article précité est applicable
-en l’espèce.

La Convention de Genève ne définit pas plus que le Traité de
Versailles les éléments déterminant le contrôle et dont l'existence
peut entraîner la liquidation des biens d’une société. La Cour est
d’avis que la notion du contrôle, dans la Convention de Genève,
est une notion essentiellement économique et qu’elle vise l'influence
prépondérante sur l'orientation générale des affaires. Les critères
d'ordre extérieur, tels que le siège, le lieu de la fondation, la légis-
lation sous l’empire de laquelle la société a été constituée et autres,
appliqués depuis longtemps et sans rapport avec le problème de
la liquidation, par la législation et la jurisprudence des différents
pays, semblent avoir été remplacés dans la Conveniion de Genève
et en ce qui concerne le régime de liquidation par un critère plus
69 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

souple qui permet d’atteindre, en dépit d’apparences contraires,
les personnes physiques d’une nationalité déterminée. Le régime
est donc basé sur la nationalité des citoyens de l’État frappé par
la liquidation, titulaires et bénéficiaires des biens, droits et intérêts
liquidables.

Étant donné que la notion du « contrôle » correspond à une con-
ception essentiellement économique, il n’est pas permis d'attribuer
une importance décisive aux fonctions que, selon la loi ou les statuts,
remplissent certains organes, comme, par exemple, les conseils de
surveillance des sociétés anonymes, et d’en faire un critère juridique
rigide. Il faut, au contraire, traiter chaque cas comme un cas d'espèce.
Tl se trouve, toutefois, dans la notion du contrôle adopté dans la
Convention de Genève, un élément juridique et rigide ; c’est la
nationalité des personnes physiques qui exercent le contrôle.
Il n’y a pas lieu de rechercher quelles sont les tendances ou les atta-
ches d’une personne appartenant à une nationalité déterminée.

Les deux organes de la société qui, selon les thèses opposées des
Parties, entrent en ligne de compte pour le contrôle sont : le conseil
de surveillance et l’assemblée des actionnaires. En effet, l’un et
l’autre de ces organes peuvent, selon les circonstances, exercer une
influence décisive. Toutefois, il convient de tenir compte en première
ligne des actionnaires, car ce sont eux qui, d’après le droit allemand,
aussi bien que sous le régime d’autres législations, exercent, réunis
en assemblée générale, le pouvoir suprême de la société. C’est de
l'assemblée générale, organe constituant, qu’émanent directement
les pouvoirs du conseil, et, directement ou indirectement, ceux
de la direction. C’est d’ailleurs un fait incontestable que l’acqui-
sition de la majorité des actions est précisément le moyen par lequel
un intéressé ou un groupe d’intéressés peuvent chercher à acquérir
le contrôle sur une entreprise. S’il est vrai que le conseil de surveil-
lance peut être considéré comme possédant le contrôle dans les
cas très fréquents où les actions sont réparties entre un très
grand nombre de personnes, inconnues en grande partie les unes
aux autres, la situation est toute différente si, comme dans le cas
de la Kônigs- und Laurahütte, 80 % des actions se trouvent entre
les mains de quatre grands actionnaires, qui, tous membres du
conseil de surveillance, peuvent faire valoir le poids de leur influence
par leur majorité dans l’assemblée générale et, bien qu'ils n’y con-
stituent qu’une minorité, en fait aussi dans le conseil de surveillance.
70 ARRÊT N° 7. — HAUTE-SILESIE POLONAISE

En de telles circonstances, il n’est pas essentiel que le statut, comme
dans le cas dont il s’agit, étende les pouvoirs du conseil de surveil-
lance au dela des compétences établies par la loi. Le conseil n’en
reste pas moins dépendant de la majorité des actionnaires. Bien que
le statut prévoie pour les membres du conseil un terme de quatre
ans et un roulement de leurs mandats, la disposition de la loi suivant
laquelle le mandat du conseil peut être révoqué à tout moment
par la majorité des trois quarts des actions représentées dans une
assemblée, est toujours maintenue. Il convient, enfin, de signaler
le fait que, dans les conditions qui viennent d’être indiquées, ies
membres de la direction de la Société dont il s’agit en l'espèce sont,
dans la majorité, de nationalité polonaise.

La Partie défenderesse a, en seconde ligne, fait valoir que la
Société Kônigs- und Laurahütte serait un « ressortissant » allemand
en raison du fait non contesté qu'elle a son siège social à Berlin
et qu’elle serait, partant, régie par la loi allemande.

La Cour ne peut se ranger à l'opinion que ces arguments aboutis-
sent, en l’espèce, à la conclusion que cherche à en tirer la Partie
défenderesse.

La Convention de Genève a adopté, en ce qui concerne le régime
d’expropriation et pour autant qu'il s’agit de sociétés, le critère du
contrôle ; cela n'empêche d’ailleurs pas que d’autres critères éventu-
ellement applicables à la nationalité de personnes morales puissent
présenter de l'importance, sous d’autres aspects, dans les rapports
internationaux, par exemple, sous l’angle du droit de protection.
Du moment que le terme « ressortissant » de la Convention de Genève
a généralement trait aux personnes physiques, dont la situation
juridique est déterminée par le lien personnel de nationalité qui
les unit à l'État, il n’est guère possible d'étendre cette notion,
sans des raisons particulières, aux sociétés, même lorsqu'elles sont
des personnes morales, pour lesquelles une notion spéciale, celle de
« société contrôlée », a été adoptée.

Tl est naturel que la législation applicable à la Société en raison
de son siège en Allemagne donne aux autorités allemandes des
compétences d'ordre judiciaire et autres ; maisil n’a pas été allégué
et il n’y à aucune raison de supposer que ces compétences puissent
avoir pour conséquence d'attribuer aux autorités du pays où se
trouve le siège, le contrôle tel qu'il est compris parla Convention de .
Genève.

La Cour ayant ainsi écarté l’applicabilité de l’article 12, il n’est
71 ARRÊT N° 7. — HAUTE-SILESIE POLONAISE

pas nécessaire d’examiner les autres circonstances avancées par la
Partie demanderesse afin de démontrer que les fonds en question
ne seraient pas susceptibles d’être expropriés.

e) Baronne von Goldschmidt- Rothschild.

Selon l'avis publié au Monitor Polski du 30 décembre 1924, le
Gouvernement polonais a notifié l'intention d’exproprier les pro-
priétés suivantes appartenant à la baronne Maria-Anna von Gold-
schmidt-Rothschild, née von Friedländer-Fuld : les biens-fonds
situés dans le cercle de Rybnik, dans les communes de Gorzyce,
Belsznica, Jedtownik, Machlowice, Maruzse, Moszczenica, Mszana,
Olza, Radlin, Turzyczka, Wilchwy, Wodzistaw et Wodzistawski
Zamek, d’une superficie de 1618 ha.

La notification n’a pas été signifiée à l’intéressée personnellement.
Il a été indiqué plus haut que l’agent polonais a réitéré, lors de
l'audience de la Cour du 18 février 1926, la déclaration faite par ie
Gouvernement polonais dans ses pièces de procédure, et selon
laquelle les biens dont il s’agit ne seront pas expropriés. L'agent du
Gouvernement demandeur a pris acte de ces déclarations. Il y a
donc lieu de constater l’accord entre les Parties en ce qui concerne
la situation juridique des propriétés en question, reconnues comme
non expropriables.

Par contre, il y a entre les Parties une divergence d’opinions en
ce sens que, d’après le Gouvernement allemand, la notification
aurait été irrégulière faute de signification personnelle à l’intéressée,
alors que le Gouvernement polonais est d’avis qu'aucune notifica-
tion n’a été faite.

L'article 15 de la Convention ne prévoit aucune forme spéciale
pour la notification. La procédure adoptée par le Gouvernement
polonais comprend une notification individuelle et la publication
dans le Monitor Polski. Cette procédure semble, en effet, répondre

.à l'esprit de la Convention; car, s’il est certain que le propriétaire
doit être informé directement de l'intention qu’a le Gouvernement
d’exproprier ses biens, les conséquences que la notification est
destinée à produire, soit à l'égard du Gouvernement allemand
{article 23, alinéa premier), soit à l'égard des tiers (article 20),
exigent que la signification individuelle soit accompagnée de
certaines mesures de publicité. Il convient d'observer aussi que, du
72 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

moment que le Monitor Polski a un caractère officiel, on ne saurait
guère considérer comme n'ayant jamais existé une déclaration qui
s’y trouve reproduite, même si, faute d’autres éléments essentiels,
elle ne peut atteindre son but.

La justesse de cette observation ne se trouve pas affectée du fait
que, plus tard, la décision de notification relative aux biens de la
baronne von Goldschmidt-Rothschild a été rectifiée, ainsi qu’il
a été dit plus haut. Toutefois, cette rectification, qui a annulé la
notification pour autant qu'elle a eu lieu, a sans doute eu pour effet
de rendre sans objet la requête du Gouvernement allemand relative
a ces biens. La Cour constate que, dans ces conditions, les biens en
question se trouvent définitivement à l’abri de toute expropriation
possible aux termes de l’article 15 de la Convention de Genève.

f) Karl Maximilian, prince de Lichnowsky.

Les propriétés rurales du prince Karl Maximilian de Lichnowsky,
qui ont fait l’objet d’une notification de la part du Gouvernement
polonais, sont «les parties des biens-fonds situées dans le cercle de
Rybnik, dans les communes de Syrynia avec les domaines de
Grabowka et Syrynia, dans les communes de Lubomia, et le
domaine de Lubomia, dans les communes de Nieboczowy, avec
le domaine de Nieboczowy et dans la commune de Ligota
Tworkowska ». Selon l'avis officiel publié dans le Monitor Polski,
la superficie de ces propriétés est de 1930 ha.

Le prince de Lichnowsky, ressortissant allemand lors de l'entrée
en vigueur du Traité de Versailles, a, par déclaration en date du
1° janvier 1922, et dont copie a été présentée à la Cour, opté, aux
termes de l’article 84 du Traité de Versailles et des dispositions
de la Convention germano-tchécoslovaque du 29 juin 1920 relative
à des questions de nationalité, en faveur de la nationalité allemande.

La seule divergence d'opinions qui existe entre les Parties au
sujet de cette affaire concerne le point de savoir si l'acquisition, de
plein droit, de la nationalité tchécoslovaque par le prince a eu lieu et,
le cas échéant, de quelle manière ce fait peut être prouvé. S'il
est établi, l’expropriation est, selon les déclarations du défendeur —
lui-même, exclue. |

De Vavis du Gouvernement polonais, la preuve de l'acquisition
73 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

de la nationalité tchécoslovaque ne saurait être faite qu'au moyen.
d’un certificat du Gouvernement tchécoslovaque permettant de la
constater.

La Cour ne peut se placer à ce point de vue.

La Partie demanderesse, dans son Mémoire, a allégué une série de
faits précis qui, s'ils sont considérés comme établis, éliminent tout
doute au sujet de l’applicabilité de l’article 84 du Traité de Versailles
et, en conséquence, de celle de l’article 17 de la Convention de
Genève. Le prince de Lichnowsky a, dans le document relatif à son
option, déclaré être domicilié à Kudulna (Kuchelna), endroit situé
sur territoire tchécoslovaque. Le fait que la déclaration d’option n’a
pas rencontré d’objections de la part du Gouvernement tchécoslo-
vaque n’a pas été contesté. Il n’a pas été contesté non plus que les
autorités tchécoslovaques ont donné au prince l’autorisation de
séjourner temporairement à Kudulna, par application de l’article r2,
alinéa 3, de la Convention entre l’Allemagne et la Tchécoslovaquie.

Ces indications, fournies par la Partie demanderesse, concer-
nent d’ailleurs, au moins en partie, des faits notoires ; la Pologne
n'en conteste pas l’exactitude : elle demande seulement la preuve
documentaire.

La Cour a toute liberté d'apprécier les allégations faites par les
Parties. Elle estime que le fait que le prince a été établi, à la date
critique, sur un territoire reconnu par le Traité de Versailles comme
faisant partie de l’État tchécoslovaque, ressort suffisamment des
allégations avancées dans le Mémoire à ce sujet et qui n’ont pas été
contestées, ainsi que de la déclaration du prince, en date du
1% janvier 1922, en vertu de laquelle il a opté en faveur de la
nationalité allemande aux termes de la Convention germano-
tchécoslovaque. a |

L'article 17 de la Convention de Genève est donc applicable au
cas du prince de Lichnowsky.

g) Ville de Ratibor.

Le Gouvernement polonais a, selon l’avis officiel publié ‘au
Monitor Polski, notifié son intention d’exproprier la propriété
foncière, située dans le cercle de Rybnik, dans la commune de
Brzezie, et appartenant à la Ville de Ratibor.

Il a été indiqué que la superficie visée par la notification est de
297 ha.
74 ARRÊT N° 7, — HAUTE-SILÉSIE POLONAISE

Lors de l’audience du 5 février, l’agent du Gouvernement alle-
mand a communiqué à la Cour des cartes relatives aux propriétés
de la Ville de Ratibor situées en Haute-Silésie polonaise.

En ce qui concerne les terrains visés par la notification, le Gou-
vernement allemand a soutenu que, la superficie indiquée étant
de 297 ha, le Waldpark, domaine forestier qui sert à la récréation
- de la population de Ratibor, y serait compris, ce qui, selon lui,
serait contraire aux dispositions de la Convention. Le Gouverne-
ment polonais, de son côté, tout en reconnaissant que le chiffre de
297 ha n’est peut-être pas absolument exact, a contesté que le
chiffre comprend le Waldpark, lequel, selon lui, n’est pas compris
dans la notification. La Cour considère dès lors que, par ces décla-
rations, il a été établi, d’une manière définitive, que le Waldpark
n'est pas soumis à l’expropriation.

La Partie demanderesse conteste que l’article 12 dela Convention
de Genève soit applicable à la Ville de Ratibor qui, selon elle,
n'est ni un «ressortissant allemand», ni une «société contrôlée
par des ressortissants allemands »; la Partie défenderésse, par
contre, est d’avis que la Ville doit être considérée comme un «res-
sortissant allemand » ou comme une «société contrôlée par des
ressortissants allemands ».

Il n’est pas possible d'appliquer la notion de « société contrôlée »
à toute personne morale ; il semble plutôt, à la lumière de la légis-
lation de guerre à laquelle le régime de liquidation se rattache,
que cette notion englobe notamment les sociétés à but économique,
sans qu'il y ait lieu, d’ailleurs, de distinguer, à cet égard, entre
les sociétés qui ne constituent qu’un rapport contractuel et
celles qui possèdent une personnalité juridique distincte.

Par contre, de l’avis de la Cour, la notion de «ressortissant »
comprend, également, les communes telles que la Ville de Ratibor.
Il est exact, comme il a été exposé, à propos du cas de la Société
Kônigs- und Laurahütte, que le terme «ressortissant » dans la
. Convention de Genève vise, en général, les personnes physiques.
Mais une relation analogue à celle qui existe éntre les personnes
physiques et l’État et qu’on appelle la nationalité, existe égale-
ment, quoique sous une forme différente, pour les corporations de
droit public. |

La commune prussienne est une corporation à base territoriale
constituée par les habitants nationaux auxquels le droit public
‘75 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

confère la qualité de membres de la commune. En règle générale,
seuls les nationaux prennent part à l’administration de la com-
mune. De plus, les communes, en dehors de leur sphère d’action
propre, exercent aussi des fonctions en tant qu’organes de l’État
même ; elles sont soumises au contrôle des autorités de l’État
aussi bien pour les activités qui leur incombent directement que
pour celles qu’elles exercent en vertu d’une délégation de pouvoirs
de l’État. Un lien essentiel et nécessaire unit donc la commune
à l'État dont elle fait partie ; par conséquent, il est naturel d’assi-
miler, sous l’angle du régime de liquidation, ces communautés de
ressortissants d’un Etat aux personnes individuelles qui, précisé-
ment en raison de leur nationalité, sont, en ce qui concerne leurs
biens, soumises au régime établi pour les ressortissants de cet État.

Tl résulte de ce qui précède que la commune de Ratibor rentre
dans la catégorie des « ressortissants allemands » au sens de
l’article 12, alinéa 2, de la Convention de Genève. La Partie
demanderesse n’a pas contesté le caractère agricole des terrains
appartenant à la Ville de Ratibor et au sujet desquels l'intention
du Gouvernement polonais d’exproprier n’a pas été abandonnée.

h) Société anonyme Godulla.

Les biens-fonds appartenant 4 la Société anonyme Godulla et
au sujet desquels le Gouvernement polonais a notifié son intention
d’exproprier sont, d’après l'avis inséré au Monitor Polski, «les
parties, non reboisées et non utilisées pour l’exploitation industrielle,
de la propriété foncière, situées dans le cercle de Swietochlowice,
dans les communes de Nowa Wies, Lagiewniki, Lipine, Orzegow,
Godula, Nowy Bytom et Ruda, dans le cercle de Pszczyna, dans
les communes de Paniowy, Jaszlowice, Zawada, Mokre, Ornontowice
et Orzeszé, dans le cercle de Rybnik, dans les communes de
Bujakow, Chodow et Paniowki ».

Les deux Parties sont.d’accord pour considérer la Société Godulla
comme une «société contrôlée par des ressortissants allemands »
au sens de l’article 12 de la Convention de Genève.

La propriété foncière totale de la Société a, selon les indications
fournies à la Cour-par le Gouvernement demandeur, une superficie
de 3495 ha; le chiffre indiqué dans l’avis officiel de notification
est, d’autre part, de 2411 ha. Dans son Mémoire, le Gouvernement
76 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

allemand a soumis à la Cour un tableau indiquant la superficie .
et le mode d'utilisation de tous les biens-fonds de la Société (enre-
gistrés aux livres fonciers sur. 478 feuilles différentes), tableau au
sujet duquel le Gouvernement polonais, sans entrer dans les
détails, a fait certaines réserves. Ces biens-fonds ont été traités
par la Partie défenderesse comme constituant deux groupes dis-
tincts, celui de Orzesze et celui de Orzegow-Czarnylas.

Au cours de l'audience du 5 février 1926, l’agent du Gouverne-
ment allemand a communiqué à la Cour certaines cartes, relatives
aux fonds de la Société Godulla, et qui n’ont pas donné lieu à des
observations de la part des représentants du Gouvernement polo-
nais près la Cour.

Les pièces de procédure démontrent, tout d’abord, qu’une grande
partie des domaines appartenant à la Société n’atteignent pas le
chiffre de 100 ha indiqué à l’article 12, alinéa premier, de la Con-
vention de Genève,

Le Gouvernement polonais a soutenu que la division des biens en
parties inférieures à 100 ha n’exclut pas la faculté d’expropriation
si le chiffre total atteint 100 ha. La Cour ne saurait partager cette

-opinion. Les dispositions de la Convention de Genéve relatives à
la propriété rurale semblent viser les fonds comme tels, plutôt
que l’ensemble des propriétés appartenant à la même persorine. I}
convient de remarquer d’ailleurs que l’expropriabilité de la propri-
été rurale constitue, d’après la Convention de Genève, une excep-
tion ; en cas de doute sur la portée de cette exception, c’est donc
l'interprétation stricte qui doit être admise.

Pour ce qui concerne les biens-fonds du groupe Orzegow-Czar-
nylas qui dépasseraient les 100 ha de terrain agricole, le Mémoire
du Gouvernement allemand a allégué que ces terrains sont pour
la plupart affermés à des ouvriers, et que seulement 49 ha à Orze-
gow et. 61 à Czarnylas sont exploités par la Société elle-même.

. Sans contester directement ces chiffres, la Partie défenderesse a
fait des réserves, tout en ajoutant qu’elle n'était pas à même de
prendre une position définitive à cet égard, étant donné que, par
suite de la réclamation portée par la Société intéressée, plusieurs
circonstances faisaient encore l’objet d’un examen de la part des
autorités polonaises. Elle a insisté surtout sur le fait que.les ter-
rains sont affermés non seulement à des ouvriers mais aussi à des
tiers n’ayant aucun rapport de service avec la Société Godulla.
La Cour constate, en premier lieu, que les terrains dont il s’agit
77 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

couvrent des exploitations minières de la Société et tombent, de ce
chef, sous le coup des observations qu’elle a déjà exposées à plu-
sieurs reprises en ce qui concerne les rapports existant entre la
propriété des mines et celle de la surface.

En outre, d’après la carte relative à ce groupe et que l'agent du
Gouvernement allemand a communiquée à la Cour, les parcelles se
trouvant en exploitation agricole sont enclavées dans des terrains
industriels et encadrent elles-mêmes des lots dont l’utilisation indus-
trielle est établie. Il y a là, de l’avis de la Cour, une autre circons-
tance invoquée, à juste titre, par le Gouvernement allemand, pour
soustraire ces terrains à la liquidation.

Sur la base de ces considérations, la Cour est arrivée à la conclu-.
sion que tout le groupe Orzegow-Czarnylas doit être regardé comme
destiné principalement à subvenir aux besoins de l’entreprise
industrielle. Dès lors, il n’est guère nécessaire de s’arréter à un
examen de l’importance que pourrait éventuellement présenter le
fait, allégué par la Pologne, que les terrains de la Société seraient
en partie affermés à des personnes autres que des ouvriers ou em-
ployés de l’entreprise. .

En ce qui concerne les terrains agricoles du groupe Orzesze, le
Gouvernement allemand a allégué qu’ils ont été achetés en trois
étapes, en 1838, 1850 et 1896, alors que les gisements qu'ils couvrent
ont été acquis entre 1845 et 1858. L’acquisition a eu lieu en raison
des dommages de mines et dans l'intention d'ouvrir, le moment
venu, des puits de mines ainsi que de placer les installations néces-
saires à l'exploitation minière. Il y a coïncidence essentiellement
complète entre les limites des propriétés en surface de la Société
Godulla et ses concessions minières ; cette circonstance, alléguée par
la Partie demanderesse, se trouve confirmée par la carte relative
a ce groupe qu’a déposée l’agent de ladite Partie.

Les mines appartenant à ce groupe ne sont pas encore en exploi-
tation. Entre temps, les terrains sont employés pour des exploita-
tions agricoles destinées aux besoins de l’entreprise ; on y cultive
surtout des pommes de terre livrées au Ravitaillement central des
ouvriers ; on y produit du lait et dela viande pour l’approvision-
nement des employés et travailleurs, du foin pour les chevaux des
mines, etc. Ces faits, allégués par la Partie demanderesse, n'ont
pas été contestés par la Pologne.

Dans ces conditions, la. Cour est d’avis que, même les propriétés
du groupe Orzesze doivent être considérées comme destinées princi-
78 ARRÊT N® 7. — HAUTE-SILÉSIE POLONAISE

palement à subvenir aux besoins de l’entreprise industrielle. La Cour
se fonde aussi bien sur le fait que les terrains couvrent entièrement
des gisements considérés, d’après le n° x du paragraphe premier
de l’article 9 de la Convention, comme objets de la grande industrie,
et acquis en vue de ia future exploitation minière, que sur le fait
que l'exploitation agricole, à laquelle ils sont temporairement affec-
tés, est destinée à servir aux besoins de l’entreprise. Il a été déjà.
constaté que le caractère temporaire de cette destination ne saurait
empêcher que l'article 9, paragraphe 3, alinéa 2, soit applicable.

i} Duc de Ratibor.

Le Gouvernement polonais a, selon le Monitor Polski, notifié son
intention d’exproprier les propriétés rurales suivantes appartenant
au duc de Ratibor : les parties de ses biens-fonds situées dans le
cercle de Rybnik, dans les communes de Adamowice, Bogunice,
Cwalecice, Raszczyce et Zwonowice, d’une superficie de 495 ha.

Le fait que le duc de Ratibor possède la nationalité allemande
n’a pas été contesté. Il résulte, en outre, des déclarations faites
devant la Cour que le duc était domicilié sur le domaine qui a été,
ensuite, partagé par la ligne-frontière et dont des parties situées .
en Pologne ont été visées par la notification.

La seule divergence d'opinions entre les Parties concerne la ques-
tion de savoir si le duc est au nombre des ressortissants allemands
qui n’ont pas le droit de conserver leur domicile en Haute-Silésie
polonaise et dont les biens, dans les conditions indiquées à l’article 12

de la Convention de Genève, sont susceptibles d’expropriation.

Suivant la thèse du Gouvernement allemand, le duc a un domicile
en Haute-Silésie polonaise, parce qu’il était domicilié, dès avant
le partage de la Haute-Silésie, sur le domaine de Ratibor et, partant,
sur l’ensemble de son fidéicommis, dont une partie, séparée du
reste par la nouvelle frontière, a été attribuée à la Pologne ; le
Gouvernement allemand n’allégue donc pas que le duc ait eu deux
domiciles différents, dont l’un dans la partie qui se trouve actuelle-
ment sur le territoire polonais. Au contraire, d’aprés le Mémoire
relatif à la Requête du 25 août 1925, l'Allemagne ne soutient pas
que le duc ait un domicile dans le domaine de Rauden, dont une .
partie est également visée par la notification.
79: ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

7 La thèse allemande s'appuie sur la conception qu'en matière
de cession territoriale — et notamment eu égard au souci de la
Convention de Genève de sauvegarder la cohérence entre les deux
parties du territoire plébiscité —, le domicile requis, pour ouvrir
à un individu le choix entre les deux nationalités en question, ne
présuppose qu’un certain attachement solide de cet individu au
sol cédé, attachement qui doit être considéré comme existant pour
la totalité du fonds, du moment que l'individu est, lors de la cession
du territoire, établi sur ce fonds en l'habitant et en l'exploitant
lui-même,

La Cour ne peut pas se rallier à cette manière de voir. L'article 12
soumet 4 l’expropriation les grands fonds appartenant à des
ressortissants allemands qui n’ont pas le droit de conserver leur
domicile en Haute-Silésie polonaise aux termes des articles 40 et 42.
La possession d’un domicile en Haute-Silésie, et non un certain
attachement solide au sol cédé, est la condition pour que, éven-
tuellement, les biens d’une personne ne soient pas soumis à expro-
priation. Il faut donc fixer d’abord la notion de domicile et ensuite
établir où le domicile de la personne en question s’est trouvé aux
dates critiques.

Le trait caractéristique du domicile est le fait qu’au point de vue
juridique, une personne est rattachée à un endroit déterminé. Cet
endroit est normalement — cela résulte du terme «domicile »
même — le foyer, la maison habitée par la personne. Si un bien-
fonds, dans toute son étendue — peut-être très considérable —,
pouvait être considéré comme domicile, la localisation précise
des rapports juridiques d’une personne, qui constitue précisément
l'élément essentiel du domicile, ferait défaut. Il est possible
d’avoir plus d’un domicile, mais il est exclu que le même domicile
soit en deux endroits, dans deux communes, voire dans deux
États différents.

La définition du domicile qui figure dans l’article 29 de la Conven-
tion de Genève fait ressortir qu'aux termes de cette Convention,
le domicile est le principal endroit de concentration des activités
et intérêts tant personnels qu’économiques d'une personne. Les
activités et intérêts s'étendent à tout un bien-fonds ou à une plura-
lité de biens-fonds, mais la concentration ne peut avoir lieu que
dans habitation ou, en tout cac, dans un endroit déterminé. Si
l’on écartait l’idée que le domicile se trouve uniquement au principal
point de concentration des activités, en admettant qu’une personne
80 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

peut être considérée comme domiciliée dans toute partie d’un bien-
fonds qui lui appartient, la conséquence inévitable en serait de
reconnaître également la possibilité d’un domicile sur une partie de
la propriété qui ne consisterait par exemple qu’en forêts sans habi-
tation. Pareille conséquence est sans doute inadmissible.

Si donc le duc de Ratibor n’a pas eu de domicile, dans le sens
exposé ici, sur la partie de son fidéicommis attribuée à la Pologne, il
ne saurait avoir en Pologne un domicile qu'il puisse conserver.

Or, il n’est pas allégué par la Partie demanderesse que le duc de
Ratibor ait eu, aux dates critiques, un domicile dans le sens ici
adopté sur la partie de s n fidéicommis attribuée à la Pologne. Dans
ces conditions, le duc ne peut se prévaloir de l’article 40 — seule
disposition qui éventuellement entrerait en ligne de compte — pour
conserver son domicile en Haute-Silésie polonaise.

j) Comte Saurma- J eltsch.

Selon le numéro du Monitor Polski en date du 30 décembre 1924,
les domaines à l’égard desquels le Gouvernement polonais a notifié
son intention d’exproprier et qui sont la propriété du comte Wilhelm
Saurma-Jeltsch sont les biens-fonds situés dans le cercle de Rybnik
et dans les communes de Bukow, Kamien (sur l’Oder) et Ligota
Tworkowska, d’une superficie de 439 ha.

Le cas des propriétés rurales du comte Saurma-Jeltsch a été
traité par les deux Parties conjointement avec celui des domaines
du duc de Ratibor.

Les faits allégués et les thèses avancées par la Partie demanderesse
au sujet de l’affaire du comte Saurma-Jeltsch sont, en effet, entiére-
ment analogues à ceux qui concernent l’affaire du duc de Ratibor.
Il n’a pas été contesté que le comte n’est pas domicilié sur un do-
maine particulier qui lui appartient et qui est situé en Haute-
Silésie polonaise ; mais il n’y a pas non plus de constatation dans
le sens contraire. Le domicile que le comte aurait le droit de conser-
ver en Haute-Silésie polonaise ne serait que le domicile s’étendant,
d’après la thèse allemande, à tout le domaine qui a été divisé par la
nouvelle frontière. Pour les raisons exposées à propos de l'affaire
du duc de Ratibor, la Cour est d'avis que l’article 12 de fa
8x

ARRÊT N° 7. — HAUTE-SILESIE POLONAISE

Convention de Genève s'applique, parce que le comte Saurma-
Jeltsch n’a pas, en Haute-Silésie polonaise, un domicile qu'il aurait
le droit de conserver.

PAR CES MOTIFS,

La Cour, jugeant contradictoirement,

décide et juge :

1)

Que l'application tant de l’article 2 que de l’article 5 de le.
loi du 14 juillet 1920 en Haute-Silésie polonaise, ordonnée
par la loi du 16 juin 1922, constitue, pour autant qu'elle
frappe des ressortissants allemands ou des sociétés contrôlées
par des ressortissants allemands visés par le titre III de la
première partie de la Convention de Genève, une mesure
contraire aux articles 6 et suivants de cette Convention ;

Que l’attitude du Gouvernement polonais vis-à-vis des Sociétés
anonymes Oberschlesische Stickstoffwerke et Bayerische
Stickstoffwerke n'était pas conforme aux dispositions des
articles 6 et suivants de la Convention de Genève ;

qu’il n’y a pas lieu de dire quelle attitude du Gouvernement
polonais vis-à-vis des Sociétés en question aurait été conforme
auxdites dispositions ;

Que ja notification de l'intention de liquider les propriétés
rurales appartenant au comte Nikolaus Ballestrern n'est pas
conforme aux dispositions des articles 6 à 22 de la Conven-
tion de Genève ; ;

qu'il en est de même en ce qui concerne la notification de
l'intention de liquider les propriétés rurales appartenant à la
Société anonyme Giesche à Katowice ;

qu’il y a lieu de débouter le Gouvernement requérant de sa
demande en ce qui concerne la notification de l'intention de
liquider les propriétés rurales appartenant à Christian Kraft,
prince de Hohenlohe-Oehringen ;

que la notification de l'intention de liquider les propriétés
rurales appartenant à la Société Vereinigte Kônigs- und Laura-
hütte n’est pas conforme aux dispositions des articles 6 à 22
de la Convention de Genève ;
82

€)

ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

qu'il y a lieu de dire que la demande du Gouvernement requé-
rant en ce qui concerne la notification de l’intention de liqui-
der les propriétés rurales appartenant à la baronne Maria
Anna von Goldschmidt-Rothschild est devenue sans objet ;
que la notification de l'intention de liquider les propriétés
rurales appartenant à Karl Maximilian, prince de Lichnowsky,
n’est pas conforme aux dispositions des articles 6 à 22 de la
Convention de Genève ; |

qu'il y a lieu de débouter le Gouvernement requérant de sa
demande en ce qui concerne la notification de l'intention
de liquider les propriétés rurales appartenant à la Ville de
Ratibor, à l'exception toutefois du Waldpark ;

que la notification de l’intention de liquider les propriétés
rurales appartenant à la Société anonyme Godulla n’est pas
conforme aux dispositions des articles 6 à 22 de la Convention
de Genève ;

qu’il y a lieu de débouter le Gouvernement requérant de sa
demande en ce qui concerne la notification de l'intention de
liquider les propriétés rurales appartenant au duc de Ratibor ;
qu’il y a lieu de débouter le Gouvernement requérant de sa
demande en ce qui concerne la notification de l’intention de
liquider les propriétés rurales appartenant au comte Saurma-
Jeltsch.

Le présent Arrêt ayant été rédigé en français et en anglais, c'est
le texte français qui fait foi.

Fait au Palais de la Paix, à La Haye, le vingt-cinq mai mil neuf
cent vingt-six, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis aux agents des
Gouvernements des Puissances requérante et défenderesse respec-
tivement.

Le Président :
(Signé) Max HUBER.

Le Greffier :
(Signé) À. HAMMARSKJOLD.
83 ARRÊT N° 7. — HAUTE-SILÉSIE POLONAISE

M. le Vice-Président Weiss, qui a siégé à la Cour pendant la
partie de la session extraordinaire consacrée à l'examen de ia
présente affaire s'étendant depuis le 2 février jusqu’au 15 avril
1926, a dû abandonner le siège à partir du 16 avril pour cause de
maladie.

Lord Finlay, tout en se ralliant aux conclusions de la Cour
en l’espéce, désire faire les observations qui suivent au sujet
de la Convention d’armistice du 11 novembre 1918 et du
Protocole de Spa du 1° décembre 1918.

M. le comte Rostworowski, Juge national polonais, déclarant
ne pouvoir se rallier à l'arrêt rendu par la Cour, et se prévalant

du droit que lui confère l’article 57 du Statut, a joint audit
arrêt l’exposé suivant de son opinion individuelle.

‘ (Paraphé) M. K.

(Paraphé) À. H.
